Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 1 of 91

UNITED STATES DISTRICT COURT a
IN THE NORTHERN DISTRICT OF CALIFORNIA

Robert Zimmerman

329 Sandpiper Lane
Hampstead, NC 28443

Tel # 910-232-8990

Email: bobimmerman@usa.com

“2 Robert Zimmerman, and
_ Uxor Press
os Plaintiffs,

- ty Vv.

( Facebook, Inc.,

' Mark Zuckerberg,
Sheryl Sandberg,
John and Jane Does

Defendants.

Complaint

€V19 4591.

 

 

CIVIL ACTION NO:
) gush saa yh aaron APS
5 guerrero
orm”
)
) COMPLAINT
)
)
) WITH JURY TRIAL DEMAND
)
)
)
)
)

Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 2 of 91

TABLE OF CONTENTS Page
I. Jurisdiction and Venue...........c.cccccceeeceee seen nent et ee eee neeee een ee ene reee enna ea ee nae 4
II. The Parties...........ccccccececceenescesncenenaeeneaseeeeeepensenenenengenees veveevateneaeevsvens 7
Il. Introduction to and Summary of the Unlawful, Willful and Reckless

IV.

VI.

VU.

Vil.

IX.

Complaint

Misconduct of Facebook Defendants............cccceccececccceeeeeeeeteeeneeeeneeneenees 9

An Unregulated Facebook Threatens Everyone..........:..:sseeseeneeeeceeenee een eenenes 17

Representative Foreign and Domestic Governmental Investigations
into Facebook’s Use and Abuse of the Information Facebook has
Collected from Its Users and Non-USsetrs...........c0ccccccceeesneecesesseeeeensseenenes 33

Facebook Defendants Conspiratorial Conduct and Admissions Regarding
their Role in the Sabotage of the 2016 U.S. Presidential Election Cycle............ 42

The Many Serious Dangers Inherent in Facebook’s Unregulated and
Unaccountable, Monopolistic Business Model.............:::ceeeeeeeeenee nee eee ene ees 80

Facebook’s Use of Its Users’ Information as an Extremely Valuable Asset

When Negotiating Deals with Third Parties to Gain Unfettered Access

Russian "Active Measures" Deployed to Sabotage the
2016 U.S. Presidential Elections Using the Facebook Platform

as Set Out in the Special Counsel’s Redacted Report............::.:seeeeseneneeeees 102
Causes Of ACtiOn........ccccccececceeeene rene nena nese ee neeeea eases nenseseeeneneeter eens eas 110
Count One- Violation of the Computer Fraud and Abuse Act..............05eeeeee 110
Count Two- Unjust Enrichment............ccccccsecee eee ee ee ee cree nee eea eens erences 112
Count Three-Violation of Constitutional Rights................c:eeeeseeeeneeeeee noes 113

Count Four- Breach of the Implied Covenant of Good Faith
and Fair Dealing...........ccccceeceeeceecen seen scenes eeeca ete eeeseeeeeeeaenen eee eey 123
Count Five-Invasion of Privacy — Public Disclosure of Private Facts............. 125

2
Case #
XI.

XIL.

Complaint

Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 3 of 91

Count Six-Civil Comversion...........c:ccecececeseeeet ee neeeeeeeeneeeee en enee nee neeaes 128
Count Seven-Negligence and Gross Negligence..............cccseeseneeseeeeeeenees 130
Count Eight-Negligent and/or Fraudulent Misrepresentation..................:006 134
Count Nine-Breach of Contract............ccccscececseeeeeeeeeeenn esse reese nenenetes 136
Count Ten- Willful Infliction of Emotional Distress................:ecceeeeeeeeneees 138
Count Eleven-Common Law Civil Conspiracy.............ccceceeeseeeeteeeeeeeeees 139
Count Twelve-Deceit by Concealment.............ccccccececcee seen eeeeeeeenneneeaes 142
Count Thirteen-Fraud...... 2... cc ceceee see ee eee e nena nese renee nent ee ene eee e ne ee een ens 150
Count Fourteen- Willful Misrepresentation.............c.cecececeeeeeeeeeeeeeeeeeeens 151
Count Fifteen-Civil RICO Conspiracy............c.ccececceeeee eee eeeeeneeneeeenennes 153
Count Sixteen-Violation of the Stored Communications ACt...............eceeees 156
Count Seventeen-Violation of California’s Computer Data & Fraud Act......... 160
Count Eighteen-Violations of California’s Unfair Competition Law.............. 161
Prayer for Relief.............cccscceenee sence eens ences eee eens eee eee e een nanan en ee nen eee eeeatees 166
Demand for Jury Trial.............. cece cece esse sence teeeeeeeeeneneeeneeees a beeneaeeeeneeuee 167

Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 4 of 91

I. JURISDICTION AND VENUE

1. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(d), as the amount
in controversy exceeds $75,000.00 and supplemental jurisdiction pursuant to 28 U.S.C.
§1367.

2. This Court also has diversity jurisdiction pursuant to 28 U.S.C. §§ 1331 1332 because
Plaintiffs reside in North Carolina, and Facebook Defendants (hereafter “FB” or “FB
Defendants “) reside and/or do business in California and North Carolina.

3. This action is also brought pursuant to the U.S. Constitution, as authorized by Article III,
section 2, which extends federal judicial power to all cases arising in equity under the
U.S. Constitution.

4. This grant of equitable jurisdiction requires Article III courts to apply the underlying
principles of the U.S. Constitution to new circumstances unforeseeable by the Framers
off the Constitution.

5. An actual controversy has arisen and exists between Plaintiffs and FB Defendants
because FB Defendants have placed Plaintiff Zimmerman in a dangerous situation and
continue to infringe upon Zimmerman’s constitutional rights and have abrogated their
duty of care to ensure Zimmerman’s reasonable safety, among other violations of federal
and state law.

6. The U.S. Constitution recognizes and preserves the fundamental right of citizens to be
free from such actions that harm life, liberty, and property, including our nation’s election

systems, privacy and free speech (especially political speech), which are critical to

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 5 of 91

Zimmerman’s rights to life, liberty, and property and which have been, and continue to
be, harmed by FB Defendants

7. The above named inherent and inalienable rights reflect the bedrock societal guaranty
inherent in the U.S. Constitution, which is to protect citizens and posterity from
unconstitutional infringement upon basic freedoms and human and natural rights.

8. The rights to life, liberty, and property have evolved and continue to evolve as
technological advances, as here, pose new challenges to these fundamental rights and as
new insights reveal discord between the Constitution’s central protections and the
conduct of government and private parties.

9. This case is likely one of the first filed in this Court that addresses the relationship
between the First Amendment and the Internet-based FB communications platform.

10. A fundamental principle of the First Amendment is that all persons have unfettered
access to places where they can speak and listen, and then, after reflection, speak and
listen once more. A basic rule is that a street or a park is a quintessential forum for the
exercise of First Amendment rights. See Ward v. Rock Against Racism, 491 U.S. 781,
796 (1989).

11. FB often brags that it offers its users a free facility for communications of all kinds. See
Reno v. American Civil Liberties Union, 521 U.S. 844, 868 (1997).

12. Among many other promises, FB maintains that its users can debate religion and politics.

13. All fifty states, thousands of cities and towns, and almost every elected U.S.official have

FB accounts.

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 6 of 91

14. Also, federal courts always have the authority to determine whether they have the
jurisdiction to hear a particular case. United States v. Ruiz, 536 U.S. 622, 628 (2002)
(citing United States v. Mine Workers of Am, 330 U.S. 258,291 (1947). This Court also
has original jurisdiction over this action pursuant to 28 U.S.C. §1331 as this action
involves allegations of violations of the U.S. Constitution.

15. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(e) because the FB
Defendants are subject to personal jurisdiction in this judicial district because they reside
and/or do business in this district.

16. Venue is also proper in this District pursuant to 28 U.S.C. §1391(b)(2) because a
substantial part of the conduct and events giving rise to Plaintiffs claims occurred in this
District.

17. Venue is also proper because a substantial part of the conduct giving rise to Plaintiff's
claims occurred in or emanated from this District and the relevant terms of Plaintiff’ s
contracts with FB provide that the exclusive venues for litigating any claim with FB are
either the United States District Court for the Northern District of California or a state
court located in San Mateo County. These non-negotiable, FB adhesion contracts also
provided that all claims that might arise between the user and FB would be governed by
the laws of California, without regard to conflict-of-law provisions.

18. The FB venue provision provides an additional reason that venue is proper in this
District. That choice-of-law provision establishes that California law applies to Plaintiff's

claims.

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 7 of 91

19. Moreover, with regard to the choice of law, FB’s “Terms of Service” (formerly known as
the “Statement of Rights and Responsibilities”) contain (and have always contained) a
forum selection provision that mandates the resolution of any claim, arising either out of
the “Terms of Service” or a person’s use of FB, exclusively in the U.S. District Court for
the Northern District of California and provides that FB users submit to the personal
jurisdiction of those courts to litigate those claims.

20. In addition, the FB “Terms of Service” contain (and have contained since at least April
26, 2011) a California choice-of-law provision, which provides that California law
applies to “any claim that might arise between” a user and FB.

21. Plaintiffs could not have brought forth the entirety of their claims until whistleblower
Christopher Wylie testified to the U.K. Parliament in 2018 that on or about July 2014
FB’s engineers assisted Cambridge Analytica with its plundering of the personal

information of nearly a hundred million FB users.

Il. THE PARTIES
22. Plaintiffs repeat and re-allege all preceding and following paragraphs as if fully set forth
herein.
23. Plaintiff, Robert Zimmerman (“Zimmerman”), is nearly 79 years old, a registered voting

voter and veteran who resides in Hampstead, North Carolina.

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 8 of 91

24. He has written three political books that set out progressive agendas for the U.S.:
Metacapitalism (1985), the American Challenge (2005) and Common Sense (2016)
available online free of charge.

25. Zimmerman was also a grassroots Democratic candidate for the U.S. Senate, finishing
second of eight candidates in a Democratic primary, losing to a multi-term, favorite son
incumbent.

26. While campaigning, Zimmerman was arrested for trespassing in a downtown public park
and at a state fair for distributing copies of the U.S. Constitution and his campaign brochure
to prospective voters and was found not guilty.

27. Plaintiff Uxor Press is a small unincorporated publishing business, 100% owned by
Zimmerman. Uxor Press published the books listed above and a few others.

28. Zimmerman’s political activities and books demonstrate that he has been deeply involved
in U.S. politics for over three decades and has been severely damaged directly and
indirectly by the anti-democratic conspiratorial and non-conspiratorial actions and
inactions of FB Defendants.

29. FB, Inc. is incorporated in the State of Delaware. It has principal offices at 1601 Willow
Road and at 1 Hacker Way, both in Menlo Park, California 94025.

30. FB Defendant Mark Zuckerberg (hereafter “Zuckerberg” or “Mark Zuckerberg” or “FB

Defendants” or “FB”). He is FB’s co-founder and Chief Executive Officer at all relevant

times.

Complaint Case #
37.

Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 9 of 91

31. FB Defendant Sheryl Sandberg (hereafter “Sandberg” or “Sheryl Sandberg” or “FB
Defendants” or “FB” is FB’s Chief Operating Officer (“COO”).

32. Named and unnamed unserved John and Jane Does.

Il. INTRODUCTION TO AND SUMMARY OF THE , WILLFUL AND
RECKLESS MISCONDUCT OF FB DEFENDANTS

33. Plaintiffs incorporate by reference all paragraphs contained throughout this

Complaint as if fully set forth herein.

34. FB, Inc. (hereafter “FB”) is arguably the world’s most powerful corporation, with a
global audience of some 2.2 billion people, who use its platform to message with each
other, for local, nation and international news and many other purposes.

35. FB Defendants, (hereafter referred to collectively as FB or Facebook, have used and
continue to use the FB platform and their immense wealth to transform the world,
particularly the U.S. in ways that only the FB can control, including the successful
sabotage of the 2016 presidential election cycle and the prospective introduction of FB’s
own international currency under the aegis of Swiss law.

36. Hundreds of millions of FB users obtain most of their news by from the FB platform and
that news is selected by FB without any recompense by FB to the legitimate global press.

FB does not any of deploy standard journalistic fact checking safeguards to avoid fake news

and other forms of misleading propaganda such as that deployed by Russian operatives, the

Trump Campaign, Cambridge Analytica, Robert Mercer and others during, and now after, the

2016 U.S. presidential election cycle.

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 10 of 91

38. FB violated Plaintiff Zimmerman’s First Amendment rights by first granting him and his
publishing company unfettered access to the FB platform and then unlawfully revoking
that access causing Plaintiffs severe economic harm and other injuries.

39. After revoking Plaintiffs access, FB has admitted that they granted unfettered access to
FB user information, such as Plaintiffs’ had supplied to FB in order to gin unfettered
access to the FB platform, to numerous third parties without Plaintiff's knowledge or
consent and in doing so, FB caused billions of FB users’ privacy to be invaded and
inflicted severe economic harm and other injuries on them.

40. In 2018, investigative journalists discovered that a British political consulting and
information mining firm called Cambridge Analytica unlawfully obtained the FB user’
information of many millions of FB users, possibly including that of the Plaintiffs, and
used it in various ways together with others to successfully sabotage the 2016 U.S. and the
2020 presidential election cycles in favor of candidate Donald J. Trump, who later became
a subject of a Department of Justice (“DOJ”) appointed Special Counsel’s investigation
into that sabotage.

41, Cambridge Analytica’s unlawful misappropriation and unlawful use of FB user
information was one of many plunders and unlawful uses of FB user’ information.

42. Since approximately 2008, without the knowledge or permission of their users, FB
encouraged and allowed numerous third-parties to download FB user’ information; other

plunderers were not FB authorized.

10

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 11 of 91

43. FB also traded or sold unfettered access to Plaintiffs users’ information to numerous
individuals, businesses and governmental agencies,

44. These investigative reporter revelations have shown that FB is far more than a supplier
purportedly free access to an Internet-based communications platform. FB is also one of
the world’s largest sellers of advertising space, an information brokerage and surveillance
firm and derives billions in annual profits from these activities.

45. FB, having recognized that its users’ public and private information is incredibly
valuable, set about collecting, storing and supplementing and aggregating that
information and then selling and trading unfettered access to that information to it to its
business partners and numerous other third parties.

46. If FB had proceeded lawfully, instead of unlawfully as it did, as a seller of advertising
space and an information brokerage and surveillance firm, it would have, at a minimum,
obtained the consent of it users to sell and trade, aggregate and supplement its users’
information, but FB never did.

47. It’s likely that the vast majority of FB’s billions of users are not aware of how FB is
exploiting their information and the dangers and other problems that they may encounter
as a result of FB’s exploitive activities.

48. FB’s deceptive, willful, reckless and unlawful conduct violated the contractual promises
and public pronouncements that it would protect the privacy of its users’ information and
was recently fined $ five billion by the Federal Trade Commission (“FTC”) for such user

privacy violations.

11

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 12 of 91

49. To encourage prospective users/communicators to join and engage with each other on its
Internet-based communication platform, FB misled prospective users into believing that
they controlled their FB user’ information through certain privacy settings and other FB
tools.

50. But, contrary to FB’s express promises, these privacy settings and other tools did not
prevent access by numerous third-parties.

51. FB also manipulated FB users’ default privacy settings. In April 2010, FB unilaterally
changed users’ default “Profile Privacy Settings” so that the default settings
indiscriminately shared FB user’ information with third parties. This change sparked the
concerns of privacy advocates and ultimately the FTC.

52. Reasonably believing in FB’s user information privacy promises , Plaintiffs shared their
FB user’ information and messages with their FB “Friends.” FB “Friends” are persons
and entities that are FB users that have agreed to communicate with Plaintiffs on the FB
platform.

53. The comprehensiveness of the FB user’ information, unavailable to traditional sellers of
advertising space, is what makes it so valuable to advertisers and others who wish to
personally target FB users with their messages and gives FB a substantial competitive
edge over them.

54. It is the atypical way that FB collects, analyzes and deploys FB user’ information that

inflicts a novel and more invasive kind of harm than typical information breaches.

12

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 13 of 91

55. FB’s aggregation of its users’ information allows third parties and FB to make that FB
user’ information public and/or share it with third parties and connect it to specific users,
by name, contrary to FB’s explicit pledge not to sell FB user’ information to advertisers
or share it with third parties.

56. The fundamental segments of a FB users’ information profile are pictures, phone
numbers, email addresses and the kind of corroborating personal information used for
passwords and security questions are essential ingredients for identity theft and other
malicious online activity.

57. Information access and processing experts agree that this aggregated information makes
people much more vulnerable to voter fraud, medical fraud, phishing, and other identity-
based harms.

58. The harm is not limited to identity theft. The ability to analyze and deanonymize FB user’
information allows third parties to personally and psychologically target FB users with
greater precision, a technique now called psychographic marketing.

59. For example, Cambridge Analytica exploited FB users’ information to target individual
voters with content tailored to their predicted psychological proclivities.

60. FB and other information brokers compile dossiers on FB users based on this aggregated
content. The dossiers make assumptions about users’ health, financial risk, employability

and other factors

13

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 14 of 91

61. Information brokers like FB then make that information accessible to third parties,
including advertisers, hackers and political subversives to target people based on analyses
of their temperament and vulnerabilities.

62. FB has repeatedly professed remorse for willfully violating its users’ privacy.

63. Following entry of the 2012 FTC “Consent Decree,” Zuckerberg stated, “...we’ve made a
bunch of mistakes [intentional conduct that produced many billions in profit for FB].”

64. Zuckerberg then assured FB users that FB was committed to providing its users with
“complete control over who they share with at all times.” See Zuckerberg’s pledge at,
Our Commitment to the Facebook Community, FB Newsroom (Nov.29, 2011),
https://newsroom.fb.com/news/201 1/11/our-commitment-to-the-facebookcommunity/.

65. Zuckerberg added, “This means we’re making a clear and formal long term commitment
to do the things we’ve always tried to do and planned to keep doing, giving you [FB
users] tools to control who can see your information and then making sure only those
people you intend can see it.”

66. Since the Cambridge Analytica FB user’ information plundering scandal was exposed,
Zuckerberg has continued apologizing for FB’s unlawful activities, usually calling that
willful and for profit unlawful activity a “mistake” but never offering FB users any
redress for FB’s unlawful conduct.

67. For example, on April 18, 2018, Zuckerberg admitted, “We didn't focus enough on
preventing abuse and thinking through how people could use these tools to do harm as

well. That goes for fake news, foreign interference in elections, hate speech, in addition

14

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 15 of 91

to developers and information privacy. We didn't take a broad enough view of what our
responsibility is, and that was a huge mistake. It was my mistake.”

68. The time for pro forma apologies by FB Defendants has long since passed.

69. Now, only judicial process, such as this and numerous other lawsuits, can redress those
injured by FB’s malicious and reckless unlawful conduct.

70. Zimmerman and his solely-owned publishing business Uxor Press bring this action
seeking recovery for injuries suffered as a result of the willful, unconstitutional,
conspiratorial, reckless, outrageous, unlawful and possibly treasonous conduct of FB and
also seeks injunctive relief that to forestall and deter FB and others from such unlawful
and improper conduct in the future.

71. On March 8, 2019, Senator and presidential candidate Elizabeth Warren proposed breaking
up FB as has FB’s co-founder Chris Hughs as well as numerous civil lawsuits foreign and
domestic governmental investigations involving FB’s alleged monopolistic and other
unlawful conduct, including FB’s information-sharing-agreements with third parties and
participation in the sabotage of the U.S. 2016 presidential elections.

72. Only a few days after Senator Warren unveiled her FB breakup proposal, FB pulled her
political ads from its platform, to a far lesser degree, the very same sort of malicious, First
Amendment defying censorship FB Defendants deployed against Plaintiffs.

73. In ever-increasing numbers, consumers, lawmakers, regulatory agencies domestic and
foreign, investors and private citizens the world over are increasingly concerned about FB’s

unlawful use of its monopoly power.

15

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 16 of 91

74. Complaints against FB include FB’s failure to safeguard FB user’ information, FB’s failure
to protect its users from, among other things, hate speech, terrorist propaganda and
recruitment activity, child abuse, Russian political propaganda, U.S. election sabotage, all
sorts of disinformation and live footage of violent acts,

75. FB has agreed to hand over the identification information of French FB users suspected of
hate speech on its platform to French judges but has entirely ignored a 2012 “Consent
Decree” it signed with the FTC. More on the “Consent Decree” below.

76. Among other serious unlawful activities, FB willfully breached FB’s contracts and
promises with Plaintiffs by permitting third parties like Cambridge Analytica, Russian
intelligence agents and operatives, Robert Mercer and the Trump Campaign to willfully
exploit FB’s lax to non-existent user privacy protections.

77, Contrary to FB’s purported mission to connect the entire world, FB blocked Plaintiffs
business and personal accounts and by so doing violated Zimmerman’s First Amendment
right to publish his non-violent, pro-democracy, political views on FB’s platform and
market his political and non-political books on FB’s platform, and in so doing knowingly,
recklessly and unlawfully violated Zimmerman’s free speech rights and his
constitutionally-protected right to participate in free and fair elections as well as his Fourth
Amendment privacy rights by willfully allowing third-parties to access his FB user
information without seeking Plaintiff's authorization and without his knowledge.

78. As late as July 2019, a FB executive in charge of global information testifying before

Congress could not or would not answer a congressman’s question regarding why Al Qaeda

16

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 17 of 91

is still allowed to recruit terrorists using the FB platform.

79. The constitutional violations, conspiratorial and other tortious and criminal conduct of FB
includes:
e Direct and indirect participation in a racketeering enterprise. See Count Fifteen.
e Willful, promised and repeated failure to protect and not make available to third parties
Plaintiff's user’ information that Plaintiffs had entrusted to it;
@ Blocking Plaintiffs access and use of his personal and business accounts;
e Active participation in the sabotage of the 2016 U.S. presidential elections by
facilitating the Trump Campaign’s use of Plaintiff’s plundered FB user’ information and
communications to sabotage of the 2016 U.S. presidential elections, primary and general,
e Failure to block Cambridge Analytica from the theft and use Plaintiffs’ FB user’
information and that of nearly a hundred million other FB users’ information to help

sabotage the 2016 U.S. presidential elections.

Iv. AN UNREGULATED FB THEATENS EVERYONE
80. Plaintiffs repeat and re-allege all preceding and following paragraphs throughout this
Complaint as if fully set forth herein.
81. FB and one man, FB’s CEO Mark Zuckerberg, and one woman, FB’s COO Sheryl
Sandberg, without any effective checks on their conduct, have amassed monopolistic
power and have used that power in a intentionally deceptive, reckless and unlawful manner

that endangers and negatively impacts the quality of the life and constitutional rights of

17

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 18 of 91

Plaintiffs and billions of other FB users and non-users, going so far as to recently propose
the creation of its own international currency that would be based in Switzerland and could
likely threaten the stability of the global financial system and markets and the U.S.
governments., as well as many others. More on FB’s proposed currency below.

82. FB Defendants have played the principle role in accelerating the transformation of America
and other nations from the age of information to the age of disinformation, a transformation
that tears at the very fabric of the democratic ideals envisioned by America’s Founders.

83. Other businesses like Fox News are also culpable, but none of them has anything like the
global reach (billions of FB users), financial and technological resources, unregulated
monopolistic power, and seemingly boundless ambition to trample on our rights to free
speech, free and fair elections and our right to privacy as does FB.

84. FB has devised rules of the road that benefit only FB at the expense of its users’ privacy
and safety, always surveilling its users and treating them in whatever way FB deems most
advantageous to FB unrestrained by any ethical norms and only a few, and mostly
ineffective government imposed rules and regulations.

85. The former head of FB’s information science team described FB’s user tracking and
surveillance to a microscope that allows FB to examine its users’ social behavior with a
degree of intensity never previously available and to run undetected experiments on its
billions of users without regard to their privacy and safety and for no social purpose

whatsoever other than advancing FB’s monopolistic and political power.

18

Complaint Case #
Case 3:19-cv-04591-SK Document1 Filed 08/07/19 Page 19 of 91

86. Another member of the information science team said “Anyone on [that] team could run a
test. They’re always trying to alter people’s behavior.”

87. As FB gains greater and greater monopolistic market reach and financial and political
power by, among other things, tracking its user’s activities and shaping the news its users’
see, the threat to our democracy grows ever greater as occurred when FB willfully
participated with Russian operatives, the Trump Campaign, Robert Mercer, Cambridge
Analytica and others in the sabotage of the primary and general 2016 U.S. presidential
elections.

88. Shortly after FB offered a small portion of its stock to the public, FB amassed over a billion
dollars in profit and paid no income tax, actually receiving an approximately $400 million
tax deduction and/or refund by writing off the value of the stock options it conferred on
certain of its executives.

89. In 2018, FB spent over $22 million to protect Zuckerberg from harm and hardly a pittance,
if anything, to protect Plaintiffs and billions of other FB users and non-users that it was
willfully placing in danger.

90. The many dangers, past, present and future FB has inflicted, and will continue to inflict,
on its users and non-users are many. Even so, FB has effectively established itself in the
everyday life of millions of Americans, which provides all the more reason for this Court
to act to thwart the very real dangers and other perils that FB users and non-users face from

an unregulated FB.

19

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 20 of 91

91.In sum, among many perilous and otherwise damaging activities the virtually an
unregulated FB routinely aids and abets includes:
e Election rigging;
e Terrorist activity;
e Organized immigration crime.
@ Slavery trafficking.
e Extreme and revenge pornography;
e Incitement of violence, hate crime, harassment, intimidation, bullying, trolling and
Cyberstalking;
© Sale of illegal goods and services, such as drugs and assault weapons;
e Content unlawfully uploaded to and from prisons;
e Sexting and distributing indecent or sexual images of children under the age of 18;
e Children accessing pornography and other inappropriate material, including children
under 13 using dating applications;
e Child sexual exploitation and abuse by pedophiles;
e Distribution of enemy and adversary propaganda and disinformation;
e Advocacy of self-harm, female genital mutilation and suicide.
92. As late as July 2019, FB, Twitter, Google and other platforms say they are actively
collaborating to fix the above-listed problems.
93. These multibillion dollar corporations claim they have formed a group through which they

are actively collaborating to remedy the above-listed problems, which is nothing but an

20

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 21 of 91

egregious deception as the so-called group has no budget, no assigned full time employees
and no physical meeting place, no discrete short or long term measurable or even non-
measurable specific objectives and no established timeframe for accomplishing anything.

94, The U.S. government, much like it did when it failed to assert the dangers of smoking, has
entirely failed to take the actions necessary to protect Americans from an unregulated FB.

95. Most Americans are unaware of the very real dangers an unregulated FB poses, though
some Americans were successfully recruited by Al Qaeda’s use of the FB platform. See,
Zucked: Waking Up to the FB Catastrophe, (2019), by Roger McNamee, a large FB
shareholder.

96. An unregulated FB, among other nefarious activities, is used to spread hate speech, to abuse
and bully and to undermine our democratic values and limit legitimate debate.

97. The impact of unregulated and harmful FB messaging is particularly damaging for children
and that activity is widespread on FB.

98. In 2018 there were over 18.4 million referrals of child sexual abuse material to the National
Center for Missing and Exploited Children.

99. Child sex offenders use FB to view and share child sexual abuse material, recruit children
for sexual abuse and broadcast images of the sexual abuse of children.

100. The prevalence of anti-democratic propaganda messaging on FB threatens our
national security and thus the physical safety of every American and is obviously

unacceptable.

21

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 22 of 91

101. FB is used by terrorists to recruit vulnerable people with propaganda designed to

radicalize and incite violence against the U.S. and elsewhere.

102. Terrorist groups also use FB to broadcast live terrorist attacks.
103. Dangerous opioids are marketed and sold on FB.
104. Hostile actors increasingly use FB to spread disinformation to undermine our

democratic values the rule of law.

105. FB uses sophisticated algorithms that send FB users to ‘echo chambers or ‘filter
bubbles, where FB users are presented with disinformation instead of seeing a range of
voices and opinions. This ensures that FB users do not see messaging that runs contrary to
the disinformation FB helps broadcast for Russia and other U.S. adversaries.

106. Criminal gangs use FB to promote gang culture and incite violence. This, together
with the illegal sale of weapons to young people online, is a contributing factor in the
dramatic rise of lethal gang violence on America’s streets.

107. FB is used to harass, bully or intimidate people in vulnerable groups or in public
life. The President prefers Twitter and Fox News.

108. FB increasingly exposes young adults and children to all sorts of harmful content
that serves to induce violent behavior, self-loathing and harm and suicide.

109. FB has worked strategically to maintain its monopolistic policies and practices,

which include willful and numerous violations of constitutional and antitrust law.

22

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 23 of 91

110. Columbia Law School professor Tim Wu observes in his book The Curse of Bigness
has said: “To think of monopolies and oligopolies as worrisome only if they charge high
prices is a narrow perspective.”

111. In practice, monopolistic product pricing is only one form of harm that giant
corporations like FB often inflict.

112. FB’s market dominance and technical knowhow allows FB to behave in dangerous
ways.

113. Without seeking permission from its users, FB collects and uses for its own
purposes the public and private FB user’ and non-user’ personal information of billions of
people, and businesses and governments, including Plaintiffs.

114. FB then uses that information in various ways to increase its advertising and other
revenue intake and profitability, including selling targeted advertising, selling targeted
product and life-style research and selling FB user information and its technological
expertise to aid and abet the rigging of political elections.

115. FB has an extensive history of failures to protect it user’s privacy.

116. For example, in 2007 FB implemented an information tracking computer program
called Beacon, which lifted information about FB user’s purchases and activities from other
platforms and websites and then posted that information to FB’s “NewsFeed” without
obtaining FB user’ approval.

117. Weeks after Beacon’s introduction, FB users responded by signing a petition

demanding that FB stop its Beacon activities, citing concerns over privacy.

23

Complaint Case #
Case 3:19-cv-04591-SK Document1 Filed 08/07/19 Page 24 of 91

118. In response, FB created an “opt-out” from the service. Zuckerberg commented,
“fwle simply did a bad job with this release, and I apologize...” (one of numerous FB
Defendants’ admissions against interest.)

119. Nineteen FB users, unsatisfied with FB’s response to their complaints, sued FB for
violations of various state and federal privacy statutes, and sought damages and a variety
of equitable remedies. FB settled certain of these lawsuits for $9.5 million.

120. The terms of the settlement included FB agreeing to terminate its use of Beacon
and funding a new charity organization called the Digital Trust Foundation whose mission
was to “fund and sponsor programs designed to educate users, regulators and enterprises
on critical issues relating to protection of identity and information online through user
control, and the protection of users from online threats.”

121. Despite agreeing to terminate its use of Beacon, FB’s counsel stated that nothing in
the settlement agreement precluded FB from reinstituting FB’s use of Beacon after
changing its name.

122. In 2008, FB introduced Open ID, an application that gave FB users a means to log
on to other websites with their FB credentials.

123. FB also made its “Like” button available on other websites, further blurring the
lines of privacy and allowing for widespread tracking of a person’s web browsing history,

even for non-FB users.

24

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 25 of 91

124, One year after FB’s launch of Open ID, FB changed its default settings to make its
user’s profiles public by default. FB users objected. Even so, but it took FB five years to
restore the previous default settings.

125. In December 2009, without warning or obtaining their users’ approval, FB changed
its platform so that certain information that its users had designated as private was made
readily available to third parties.

126. FB represented that third party applications installed by FB users would have access
only to FB user’ information needed to operate, when, in fact, the third party applications
and their developers could access most FB user’s information.

127. FB also told FB users they could restrict the sharing of their FB user’ information
to FB “Friends Only.” However, selecting “Friends Only” did not prevent FB user’s
information from being accessed by third parties. See, Lane v. FB Inc., 696 F.3d 811 (9th
Cir. 2012). See also Transcript of Fairness Hearing dated February 26, 2010 and Lane v.
FB, Inc., Civ. No. C 08-3845 (ND Cal.) After FB users protested, Zuckerberg apologized
for what he called his “mistake” and promised to do better.

128. Had the CEO of any other large corporation made what Zuckerberg deemed his
“mistake,” his board and shareholders would have fired that person. But Zuckerberg, who
owns the controlling voting shares in FB, is uncontrollable by FB shareholders or, so it
seems by any governmental regulatory agency, the FTC excepted, or the DOJ.

129. As long as FB had rivals, the fear of losing its users somewhat restrained FB’s

behavior.

25

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 26 of 91

130. But as FB’s growth has surged, FB, following in the footsteps of other current and
previous monopolies, has stepped up its purchase of competitors, and with competitive
pressure no longer a FB concern, FB has deceptively, recklessly and willfully ignored the
privacy promises they had contracted with its users to uphold because now FB users have

no viable alternative to FB.

131, In ever more deceptive ways, FB continues to violate its non-negotiable privacy
and policy practices.
132. FB developed plugin algorithms called “Like” and “Share” buttons that it licenses

to website owners. The licenses require third party website owners to install the plugin
algorithms on their websites, which opens a pathway of communication between FB user’s
devices and FB’s user’ information repositories.

133. FB had promised it would not use this licensing pathway to conduct commercial
surveillance and later reneged on that promise.

134. Having taken the FB licensing pathway promise as gospel, CNN, the New York
Times, the Wall Street Journal, Slate and ABC were among the first companies to sign up
for the plugins.

135. However, in June 2014, FB publicly reversed course by announcing it would use
its licensing algorithm plugins as installed on third party websites to surveil consumer
behavior.

136. By then, FB’s licensing algorithm was installed on millions of websites and mobile

applications and rapidly spread like an undetected, highly infectious, plague.

26

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 27 of 91

137. These days, all a person has to do is visit a page with a “Like” button, and FB,
without authorization, collects, stores and aggregates your public and private information,

such as what you’re buying or what you’re reading or where you’re traveling.

138. FB’s monopolistic conduct negatively impacts billions of people and businesses,
including Plaintiff's.
139. FB uses its market dominance and unlawfully obtained information resources to

undercut their competitors in the advertising market because its purloined consumer
information allows it to target FB users’ preferences and behavior than other sellers of
advertising can.

140. For example, the New York Times may know which of its online readers have
clicked on its health-related content. But FB knows which Times health-content readers
vacation in Florida, shop for Nike shoes and read workout blogs because its widespread
coding gives it the capability to track people all over the Internet and connect that online
activity to their FB user’ information repositories.

141. Thus, the Times cannot effectively compete with FB’s illicitly gained edge in the
advertising market. Moreover, the Times pays most its content producers, while FB merely
steals the information that it needs.

142. This is one big reason why newspapers and other online publishers are experiencing
financial difficulty. While FB continues racking up record profits, it poses an ever-
increasing threat to our fragile democracy, to fair competition, to privacy and free speech,

to the rule of law and to free and fair elections.

27

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 28 of 91

143. One powerful remedy to FB’s monopolistic policies and practices is the U.S.
Sherman Antitrust Act of 1890, written at the height of the Gilded Age to confront the out-
of-control growth of concentrated power in business and the anti-competitive conduct of
monopolies.

144, FB is in violation of the Sherman Antitrust Act because it has harmed countless
millions of people and businesses by deploying monopolistic business practices and
policies to restrict competition and relentlessly continues to expand its monopoly market
power with its willfully reckless, deceptive and unlawful conduct.

145. In the wake of increasingly expressed public anger, Zuckerberg announced a new
privacy vision for FB, a willfully deceptive, self-serving vision that entirely fails to address
any of FB’s monopolistic policies and practices.

146. Calls for holding FB accountable for its unlawful conduct include Senator Elizabeth
Warren and the New York Time’s Kevin Roose, who favor breaking up FB.

147. Senator Warren also called for reclassifying FB as a public utility.

148. Meanwhile, much like the monopolists of the Gilded Age, Zuckerberg insists that
FB is only interested in the progress of civilization, in his words “bringing the world closer
together.”

149. Unfortunately, what unaccountable monopolies typically do is tear the world apart,
not closer together as its election rigging and broadcast of hate speech shows.

150. Throughout history, unregulated and unaccountable monopolies like FB have

produced economic inequality, stifled innovation and created widespread public anger, a

28

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 29 of 91

condition that has enabled anti-democratic authoritarian governments, a condition
remarkably similar to those now tearing at the roots of America’s already fragile
democracy.

151. Fortunately, the last Gilded Age taught us something about how to control
monopolists.

152. It won’t happen under President Trump and the Republican-dominated Congress,
but certain of the President’s 2020 challengers are making breaking up monopolies like FB
a central part of their appeal to voters and before that our judiciary and regulatory agencies
may take appropriate action.

153. Historically, the American electorate voted for trustbusting, anti-monopolists like
Theodore Roosevelt who promised to and did enforce the Sherman Antitrust Act.

154. In 2018, the FTC announced a prospective large fine against FB, large but only
chump change in view of FB’s vast financial resources and its willful violations of the 2012

“Consent Decree” FB signed with the FTC but has not honored. Following are the 2012

FTC Orders FB has ignored:

Part I. IT IS ORDERED that Respondent and its representatives, in connection with any
product or service, in or affecting commerce, shall not misrepresent in any manner, expressly or
by implication, the extent to which it maintains the privacy or security of covered information,
including, but not limited to:
A. its collection or disclosure of any covered information;
B. the extent to which a consumer can control the privacy of any covered
information maintained by Respondent and the steps a consumer must take to
implement such controls;
C. the extent to which Respondent makes or has made covered information
accessible to third parties;
D. the steps Respondent takes or has taken to verify the privacy or security
protections that any third party provides;
29

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 30 of 91

E. the extent to which Respondent makes or has made covered information
accessible to any third party following deletion or termination of a user’s account
with Respondent or during such time as a user’s account is deactivated or
suspended; and

F. the extent to which Respondent is a member of, adheres to, complies with, is
certified by, is endorsed by, or otherwise participates in any privacy, security, or
any other compliance program sponsored by the government or any third party,
including, but not limited to, the U.S.-EU Safe Harbor Framework.

Part II. IT IS FURTHER ORDERED that Respondent and its representatives, in connection
with any product or service, in or affecting commerce, prior to any sharing of a user’s
nonpublic user information by Respondent with any third party, which materially exceeds the
restrictions imposed by a user’s privacy setting(s), shall:

A. clearly and prominently disclose to the user, separate and apart from any “privacy

policy,” “data use policy,” “statement of rights and responsibilities” page, or other

similar document: (1) the categories of nonpublic user information that will be

disclosed to such third parties, (2) the identity or specific categories of such third

patties, and (3) that such sharing exceeds the restrictions imposed by the privacy

setting(s) in effect for the user; and

B. obtain the user’s affirmative express consent.

Nothing in Part II will (1) limit the applicability of Part I of this order; or (2) require Respondent
to obtain affirmative express consent for sharing of a user’s nonpublic user information initiated
by another user authorized to access such information, provided that such sharing does not
materially exceed the restrictions imposed by a user’s privacy setting(s). Respondent may seek
modification of this Part pursuant to 15 U.S.C. §45(b) and 16 C.F.R. 2.51(b) to address relevant
developments that affect compliance with this Part, including, but not limited to, technological
changes and changes in methods of obtaining affirmative express consent.

Part III. IT IS FURTHER ORDERED that Respondent and its representatives, in

connection with any product or service, in or affecting commerce, shall, no later than sixty (60)
days after the date of service of this order, implement procedures reasonably designed to ensure
that covered information cannot be accessed by any third party from servers under Respondent’s
control after a reasonable period of time, not to exceed thirty (30) days, from the time that the
user has deleted such information or deleted or terminated his or her account, except as required
by law or where necessary to protect the FB website or its users from fraud or illegal

activity. Nothing in this paragraph shall be construed to require Respondent to restrict unfettered
access to any copy of a user’s covered information that has been posted to Respondent’s
websites or services by a user other than the user who deleted such information or deleted or
terminated such account.

Part IV. IS FURTHER ORDERED that Respondent shall, no later than the date of service of
this order, establish and implement, and thereafter maintain, a comprehensive privacy program

30

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 31 of 91
Case 3:19-cv-04591-SK Document1 Filed 08/07/19 Page 32 of 91

that is reasonably designed to (1) address privacy risks related to the development and
management of new and existing products and services for consumers, and (2) protect the
privacy and confidentiality of covered information. Such program, the

implementation of which must be documented in writing, shall contain controls and procedures
appropriate to Respondent’s size and complexity, the nature and scope of Respondent’s
activities, and the sensitivity of the covered information, including:

A. the designation of an employee or employees to coordinate and be responsible for

the privacy program.

B. the identification of reasonably foreseeable, material risks, both internal and

external, that could result in Respondent’s unauthorized collection, use, or

disclosure of covered information and an assessment of the sufficiency of any

safeguards in place to control these risks. At a minimum, this privacy risk

assessment should include consideration of risks in each area of relevant

operation, including, but not limited to: (1) employee training and management,
including training on the requirements of this order, and (2) product design,

development, and research.

C. the design and implementation of reasonable controls and procedures to address

the risks identified through the privacy risk assessment, and regular testing or

monitoring of the effectiveness of those controls and procedures.

D. the development and use of reasonable steps to select and retain service providers
capable of appropriately protecting the privacy of covered information they

receive from Respondent and requiring service providers, by contract, to implement and maintain
appropriate privacy protections for such covered information.

E. the evaluation and adjustment of Respondent’s privacy program in light of the

results of the testing and monitoring required by subpart C, any material changes

to Respondent’s operations or business arrangements, or any other circumstances

that Respondent knows or has reason to know may have a material impact on the
effectiveness of its privacy program.

Part V. IT IS FURTHER ORDERED that, in connection with its compliance with Part IV of
this order, Respondent shall obtain initial and biennial assessments and reports (“Assessments”)
from a qualified, objective, independent third party professional, who uses procedures and
standards generally accepted in the profession. A person qualified to prepare such Assessments
shall have a minimum of three (3) years of experience in the field of privacy and data protection.
All persons selected to conduct such Assessments and prepare such reports shall be approved by
the Associate Director for Enforcement, Bureau of Consumer Protection, Federal Trade
Commission, Washington, D.C. 20580, in his or her sole discretion. Any decision not to approve
a person selected to conduct such Assessments shall be accompanied by a writing setting forth in
detail the reasons for denying such approval. The reporting period for the Assessments shall
cover: (1) the first one hundred and eighty (180) days after service of the order for the initial
Assessment, and (2) each two (2) year period thereafter for twenty (20) years after service of the
order for the biennial Assessments. Each Assessment shall:

31

Complaint Case #
Case 3:19-cv-04591-SK Document1 Filed 08/07/19 Page 33 of 91

A. set forth the specific privacy controls that Respondent has implemented and

maintained during the reporting period;

B. explain how such privacy controls are appropriate to Respondent’s size and

complexity, the nature and scope of Respondent’s activities, and the sensitivity of

the covered information;

C. explain how the privacy controls that have been implemented meet or exceed the

protections required by Part IV of this order; and

D. certify that the privacy controls are operating with sufficient effectiveness to

provide reasonable assurance to protect the privacy of covered information and

that the controls have so operated throughout the reporting period.

Each Assessment shall be prepared and completed within sixty (60) days after the end of the
reporting period to which the Assessment applies. Respondent shall provide the initial
Assessment to the Associate Director for Enforcement, Bureau of Consumer Protection, Federal
Trade Commission, Washington, D.C. 20580, within ten (10) days after the Assessment has been
prepared. All subsequent biennial Assessments shall be retained by Respondent until the order is
terminated and provided to the Associate Director of Enforcement within ten (10) days of
request.

Part VI. IT IS FURTHER ORDERED that Respondent shall maintain and upon request make
available to the Federal Trade Commission for inspection and copying, a print or electronic copy
of: A. for a period of three (3) years from the date of preparation or dissemination,
whichever is later, all widely disseminated statements by Respondent or its
representatives that describe the extent to which Respondent maintains and

protects the privacy, security, and confidentiality of any covered information,
including, but not limited to, any statement related to a change in any website or
service controlled by Respondent that relates to the privacy of such information,
along with all materials relied upon in making such statements, and a copy of

each materially different privacy setting made available to users;

B. for a period of six (6) months from the date received, all consumer complaints
directed at Respondent or forwarded to Respondent by a third party, that relate to
the conduct prohibited by this order and any responses to such complaints;

C. for a period of five (5) years from the date received, any documents, prepared by
or on behalf of Respondent, that contradict, qualify, or call into question
Respondent’s compliance with this order;

D. for a period of three (3) years from the date of preparation or dissemination,
whichever is later, each materially different document relating to Respondent’s
attempt to obtain the consent of users referred to in Part II above, along with
documents and information sufficient to show each user’s consent; and documents
sufficient to demonstrate, on an aggregate basis, the number of users for whom
each such privacy setting was in effect at any time Respondent has attempted to
obtain and/or been required to obtain such consent; and

E. for a period of three (3) years after the date of preparation of each Assessment

32

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 34 of 91

required under Part V of this order, all materials relied upon to prepare the
Assessment, whether prepared by or on behalf of Respondent, including but not
limited to all plans, reports, studies, reviews, audits, audit trails, policies, training
materials, and assessments, for the compliance period covered by such
Assessment.

Part VIL. IT IS FURTHER ORDERED that Respondent shall deliver a copy of this order to (1
all current and future principals, officers, directors, and managers; (2) all current and future
employees, agents, and representatives having supervisory responsibilities relating to the subject
matter of this order, and (3) any business entity resulting from any change in structure set forth in
Part VIII. Respondent shall deliver this order to such current personnel within thirty (30) days
after service of this order, and to such future personnel within thirty (30) days after the person
assumes such position or responsibilities. For any business entity resulting from any change in
structure set forth in Part VIII, delivery shall be at least ten (10) days prior to the change in
structure.

Part VIII. IT IS FURTHER ORDERED that Respondent shall notify the Commission within
fourteen (14) days of any change in Respondent that may affect compliance obligations arising
under this order, including, but not limited to, a dissolution, assignment, sale, merger, or other
action that would result in the emergence of a successor corporation; the creation or dissolution
of a subsidiary, parent, or affiliate that engages in any acts or practices subject to this order; the
proposed filing of a bankruptcy petition; or a change in either corporate name or address. Unless
otherwise directed by a representative of the Commission, all notices required by this Part shall
be sent by overnight courier (not the U.S. Postal Service) to the Associate Director of
Enforcement, Bureau of Consumer Protection, Federal Trade Commission, 600 Pennsylvania
Avenue NW, Washington, D.C. 20580, with the subject line In the Matter of FB, Inc.,

FTC File No.[ ]. Provided, however, that in lieu of overnight courier, notices may be sent by
first-class mail, but only if an electronic version of any such notice is contemporaneously sent to
the Commission at Debrief@ftc. gov.

Part IX. IT IS FURTHER ORDERED that Respondent, within ninety (90) days after the date
of service of this order, shall file with the Commission a true and accurate report, in writing,
setting forth in detail the manner and form of their own compliance with this order. Within ten
(10) days of receipt of written notice from a representative of the Commission, Respondent shall
submit additional true and accurate written reports.

V. REPRESENTATIVE FOREIGN AND DOMESTIC GOVERNMENTAL
INVESTIGATIONS INTO FB’S USE AND ABUSE OF THE INFORMATION
FB HAS COLLECTED FROM ITS USERS AND NON-USERS

155. Plaintiffs repeat and re-allege all preceding and following paragraphs throughout

33

Complaint Case #
Case 3:19-cv-04591-SK Document1 Filed 08/07/19 Page 35 of 91

this Complaint as if fully set forth herein.

156. Upon receiving a number of complaints, the FTC investigated FB’s privacy
practices in 2011 which resulted in a consent decree barring FB from making any further
deceptive privacy claims and required FB to obtain approval of the FB user’ before it
changed the way FB shared its user’s information and required that FB undergo periodic
assessments of its privacy practices by independent, third party auditors for 20 years.

157. In another of many admissions against interest and in response to the “Consent
Decree” FB signed with the FTC in 2012, Zuckerberg stated, “I’m the first to admit that
we’ve made a bunch of mistakes .. .”

158. On March 11, 2011, FB users sued FB for allowing advertisers on its platform
unfettered access to the names, photographs, likenesses and identities of its users so that
they could advertise all sorts of goods and services without the consent of their users.
This lawsuit involved a FB feature called “Sponsored Stories,” which essentially turned
FB user’s activity into an endorsed advertisement on their “Friends” pages, a feature of
which FB’s users were unable to opt-out of.

159, A $20 million settlement was reached in this matter on May 10, 2012, in which
FB agreed to revise its “Terms of Use” and parental controls, establish a settlement fund
for authorized claimants to receive restitution and allocate additional funds to various
charities. See FB, Inc., Docket No. C-4365 (FTC July 27, 2012) available at
https://www.ftc.gov/sites/default/files/documents/cases/2012/08/120810F Bdo.pdf. See

also FB, Analysis of Proposed Consent Order to Aid Public Comment, FT C, Dec. 5, 2011

34

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 36 of 91

and Irina Ivanova, FB’s Past Failures, MSN Money, Mar. 22, 2018 University of
Cambridge Psychometrics Center. See also Complaint at Fraley v. FB, Inc., Case No. 11-
CV-196193, Cal. Super. Ct. Mar. 11, 2011.

160. On August 2011, FB user’ Max Schrems, a German privacy rights lawyer, filed a
Complaint against FB Ireland (FB’s Irish subsidiary and the location of its European
headquarters) with the Irish-based Office of the Data Protection Commissioner
(“ODPC”) concerning the access and use of FB _ user’s information by developers of third
party applications which constituted a tremendous threat to FB user’ information.
Schrems alleged that FB Ireland had no way “to ensure compliance with the limited
contractual measures” it imposed on developers. While FB purportedly requires third
party applications to have a privacy policy, not all third party applications have one.
When a FB user connects to an application that does not have a privacy policy, FB hides
the link to the privacy policy, instead of warning the FB user that there is no privacy
policy.

161. As aresult of Schrem’s Complaint, the ODPC investigated and issued a “Report
of Re-Audit” on September 21, 2012, which noted that FB Ireland had failed to adopt
complete protection of FB user’ information.

162. Specifically, the opPc recommended to FB Ireland that: FB users must be
informed to make a fully informed decision when granting unfettered access to third
party applications; it must be made easier for FB users to understand that their activation

and use of an application will be visible to their FB “Friends” as a default setting; it

35

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 37 of 91

should be made easier for FB users to make informed choices about what applications
installed by “Friends” can access information about them. See Amended Settlement
Agreement and Release, Fraley v. FB, Inc., (Oct. 5, 2012) available at
https://www.scribd.com/document/120980082/Fraley-v-FB-Amended- Settlement-
Agreement-2012-10-05.

163. This compromise of FB user’ information also revealed that FB had been
merging user’s information with information submitted by their contacts in order to
create fuller profiles of its users. Essentially, information of non- FB users whose
information may have been uploaded by “Friends” of FB users was being collected by FB
and was also exposed to third parties.

164. On December 30, 2013, FB users filed a lawsuit against FB for scanning the
content of their messages without consent for use in honing its advertisements in
violation of the Electronic Communications Privacy Act and California’s Invasion of
Privacy Act.

165. A non-monetary settlement agreement was reached in April 2017 in which FB
enacted a number of changes to its ability to monitor and use its user’s communications
for advertisement purposes as well as changes to its help center and overarching Data
Policies. See FB Ireland Ltd., Report of Re-Audit, Data Protection Commissioner, Sept.
21, 2012.and Irina Ivanova, FB’s past failures, MSN Money, Mar. 22, 2018.

166. On September 11, 2017, the Spanish Agency for Data Protection (““AEPD”)

announced that it had fined FB €1.2 million for violating information protection

36

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 38 of 91

regulations following its investigation to determine whether the processing carried out by
FB complied with the information protection regulations.

167. The AEPD stated that its investigation verified that FB failed to inform users in a
comprehensive and clear way about the information that it collects or about how such
information is subsequently treated. in particular, the AEPD found that FB collects
information derived from its user’s communications with third party sites without
informing them that FB collects such information or for what purposes it will later be
used or disseminated.

168. The AEPD also found that FB’s “Privacy Policy” contains generic and ambiguous
language and requires clicking through a multitude of different links to view it in full.
Further, the AEPD concluded that FB makes an inaccurate reference to the way it uses
the information it collects, so even FB users with an average knowledge of new
technologies would not become aware of FB’s information collection, storage,
aggregation or use policies.

169. In May 2017, the French information protection authority fined FB its maximum
allowable fine of €150,000 for violations similar to those claimed by the Spanish
authorities. The Commission Nationale de ‘Informatique et des Libertés complained that
FB “...proceeded to a massive compilation of personal user information of Internet users
in order to display targeted advertising” and “it has also been noticed that FB collected
information on the browsing activity of Internet users on third party websites without

their knowledge.” See Transcript of Zuckerberg’s U.S. Senate hearing. See also the

37

Complaint Case #
Case 3:19-cv-04591-SK Document1 Filed 08/07/19 Page 39 of 91

Washington Post, Apr. 10, 2018 and Matthew Rosenberg, Nicholas Confessore, and
Carole Cadwalladr, How the Trump Consultants Exploited the FB Data of Millions, the
New York Times, Mar. 17, 2018; and Parmy Olson, Face-To-Face with Cambridge
Analytica’s Elusive Alexander Nix, Forbes magazine, Mar.20, 2018; and David Meyer,
Here’s Why FB Got a $1.4 Million Privacy Fine in Spain, Fortune, September 11, 2017.

170. Six4Three the developer of a computer application called Pikinis, filed a lawsuit
against FB, further undermining FB’s repeated assertion that it has always prioritized its
user’s privacy. Pikinis was shut down approximately four years ago after FB blocked its
third party unfettered access to a back-door channel to FB’s user’s “Friends” FB
information.

171. In their lawsuit, Six4Three claimed that FB engaged in “an anti-competitive bait-
and-switch scheme” that duped Six4Three, and thousands of other application developers
into making hefty investments to build applications, only to later decide it would be in
FB’s best interest to no longer allow so many application developers unfettered access to
its user’s information and proceeded to block such access.

172. While FB has denied any wrongdoing in the Six4Three lawsuit, its blocking
access action confirms that FB has always had the ability to change its access practices
with respect to application developers, device manufacturers and others third parties
accessing FB user’s information, instead opting not to when it opted to aid and abet the
Trump Campaign, Robert Mercer, Cambridge Analytica Russian operatives and others to

sabotage the 2016 U.S presidential elections.

38

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 40 of 91

173. In 2014, even after FB changed certain of its third party access policies to FB’s
users’ information, FB took a full year before ending third party application developer
access, far more than enough time for application developers to plunder every FB user’s
information.

174. FB also failed to follow up on suspicious activity when security protocols were
triggered, as noted by whistleblower Christopher Wylie. See Alex Hern and Jim
Waterson, FB in public relations crisis mode over Cambridge Analytica scandal in the
Guardian, Apr. 24, 2018.

175. FB’s failure to detect and prevent the plunders of its user’s information by
Cambridge Analytica and other third parties or to adequately respond with proper
notification and disclosures to FB users in accordance with best practices and applicable
laws, belies any claim that FB’s monitoring practices and internal information security
and privacy policies were in any way sufficient.

176. Clearly, FB’s user privacy protection policies, practices and procedures were
willfully woefully inadequate because FB knew of the inadequacies since at least 2010
and did little of consequence to correct them.

177. FB violated the privacy of-hundreds-millions of American citizens, including
Zimmerman’s, and the negative impact of FB’s failure to protect its user’s privacy and
FB’s willful spread of Russian anti-American political propaganda for profit unless
corrected is likely to continue far into the future and thus compound the suffering and

damage FB has already inflicted on Plaintiffs and countless others.

39

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 41 of 91

178. A second FTC investigation of FB centers on whether FB violated a 2012 Consent
Decree with that agency that required, among many other things, FB to receive explicit
permission from users before it shared their personal information. FB gave broad unfettered
access to its user’s information to at least 60 companies with which it had information-
sharing agreements.

179. Prosecutors from the U.S. attorney’s office for the Eastern District of New York
have been conducting a criminal investigation of FB, with a grand jury subpoenaing
records from at least two smartphone manufacturers that had partnered with FB and who
FB had allowed to access personal information from hundreds of millions of FB users.

180. The U.S. Department of Housing and Urban Development (“HUD”) filed a civil
complaint against FB, charging FB with discrimination in its advertising practices for
housing. HUD is seeking damages for anyone harmed by FB’s targeted advertising
policies. A senior HUD official told CNBC it expects that millions of users may have been
affected by the allegedly discriminatory policies based on the scale of FB’s platform.

181. FB has since changed its advertising system to no longer allow employers and
landlords to limit their targeted audience by race, ethnicity or gender and it recently settled
a lawsuit over the practice.

182. The European Union’s information protection watchdog group has launched
multiple investigations into FB’s privacy practices.

183. Ireland’s Data Protection Commission released a report that disclosed fifteen

ongoing investigations of major tech firms as of the end of 2018.

40

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 42 of 91

184. Of those investigations, 10 were focused on the way FB’s user’ information is used
by FB and included FB-owned Instagram and WhatsApp. The investigations largely
centered around whether FB or its subsidiaries violated the European Union’s General Data
Protection Regulation (““GDPR”).

185. FB was scheduled to appear in front of an appeals court in Brussels for a two-day
hearing to challenge a 2018 court order, which said it must stop tracking users and non-
users without their consent. In a press release published prior to the hearing, the Data
Protection Authority said that it stands by the court’s initial ruling and believes “that FB
should be ordered to respect Belgian and European privacy rules when it processes personal
information through its cookies, social plug-ins and pixels.”

186. FB has appealed a ruling from Germany’s Federal Cartel Office that called into
question FB’s business model and said it “overstepped” the boundaries of GDPR,
especially in light of what it called “FB’s dominant position” in the market. “There is no
effective consent to the [FB] user’s information being collected if their consent is a
prerequisite for using the FB.com service in the first place,” the case summary stated.

187. FB defied a summons and did not attend a hearing at the Canadian Parliament.
Lawmakers from 10 countries, including the U.K. and Australia, are scheduled to attend
the meeting. "Collectively we represent about 450 million people, it's a bigger population
group than the U.S.," Bob Zimmer, the chairman of the Canadian parliamentary committee

hosting the international meeting, told CNN.

Al

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 43 of 91

188. Zimmer said he wanted to hear from FB's top two executives [Zuckerberg and
Sandberg] who had opted out, not their replacements. "Knowing the structure of FB and
how it is micro-managed right from the top, any change on the platform is done through
Mr. Zuckerberg or through Ms. Sandberg."

189. "It's not that hard to jump on a plane and make some time to hear from legislators
and answer their questions," Zimmer told CNN. Zimmer added that the decision to hold
the two in contempt would be voted on by the whole of Parliament. "Nobody is going to
come with some handcuffs and arrest them, but to be held in contempt by an entire country

would not serve any platform well," he added.

VI. FB’ CONSPIRATORIAL CONDUCT AND ADMISSIONS REGARDING
THEIR ROLE IN THE SABOTAGE OF THE 2016 U.S. PRESIDENTIAL

ELECTION CYCLE
190. Plaintiffs repeat and re-allege all preceding and following paragraphs as if fully set
forth herein.
191. Zuckerberg has admitted over and over again that FB user’s information was

repeatedly plundered by third parties and others.

192. But these admissions came only after the FB user’ information plunders and other
FB election compromises were reported in the media and led to the public outrage that
induced several congressional inquiries into FB’s involvement in the sabotage of the 2016

U.S. presidential elections and other unlawful conduct.

42

Complaint Case #
Case 3:19-cv-04591-SK Document1 Filed 08/07/19 Page 44 of 91

193. Zuckerberg paved the way for the sabotage of the 2016 U.S. presidential elections
when on October 1, 2012 Z he met with Russian Prime Minister Dmitry Medvedev in
Moscow and can be seen in a photo with the Russian Prime Minister glad-handing and
smiling profusely as he hands Medvedev a T-shirt inscribed on the front
www.FB.com/DmitryMedvedev. It’s possible Zuckerberg was compromised before he
dropped out of college or shortly thereafter.

194. Zuckerberg who willingly travelled to Moscow, declined to travel to England to
answer charges being contemplated against FB being brought by the British government.
Surely the Medvedev meeting involved more than a T-shirt.

195. Zuckerberg willfully lied over and over again when he publicly declared that “The
security of [FB users] privacy allows FB users to freely engage and share their feel free to
connect because they know that their privacy is going to be protected.” See,
https://www.cnbe.com/201 8/04/03/zuckerberg-on-FB-and-privacy-before-cambridge-
analytica-scandal.html.

196. However, long before and contrary to Zuckerberg’s self-serving public
pronouncements regarding FB user’ contentedness with FB user’ information privacy
protections, FB launched a multifaceted strategy that willfully, recklessly and dangerously
violated its user’s right to privacy.

197. Never before has any U.S. company exploited its customer’s stored information for
profit and market power or actively engaged in the cyber-sabotage of U.S. elections as did

FB. See Trump Consultants Exploited the FB Information of Millions, New York Times

43

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 45 of 91

(Mar. 17, 2018) See also, Carole Cadwalladr, ‘I Made Steve Bannon’s Psychological
Warfare Tool’: Meet the Information War Whistleblower, the Guardian (Mar. 18, 2018).

198. In the wake of the media’s public disclosure of FB’s willful FB user privacy
protection deceptions, Zuckerberg admitted: “[I]t’s clear now that we didn’t do enough.
We didn’t focus enough on preventing abuse and thinking through how people could use
these tools to do harm as well. That goes for fake news, foreign interference in elections,
hate speech, in addition to developers and information privacy. We didn’t take a broad
enough view of what our responsibility is, and that was a huge mistake. It was my mistake.”

199. Zuckerberg’s admission that FB’s role in the sabotage or the 2016 U.S. presidential
elections was “my mistake” is an outrageous euphemism.

200. There was no mere Zuckerberg “mistake.”

201. Instead and conversely, FB aggressively sought the advertising dollars of anti-
democratic advertisers and hate mongers, including those of Russian operatives, the Trump
Campaign, Robert Mercer and numerous others and they were well aware that its FB user’s
information was not only plunderable but also, at their direction and consent, had been
made widely available by FB to an assortment of third parties, certain of which sought to
undermine America’s democratic institutions, free and fair elections, constitutional
protections, free and fair markets and much, much more.

202. Before, during and after the President assumed the Office of the Presidency, the
Trump Campaign conspired with and paid FB millions of dollars to spread lies,

disinformation and misinformation to influence FB users and others to vote for Trump, to

44

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 46 of 91

promote white supremacy, to coverup Russia’s role in the sabotage of the 2016 U‘S.
presidential elections, to divide America’s electorate, to disparage Trump’s political
opponents, to denounce the judiciary and humiliate persons opposed to the Trump
candidacy and to demean and cheapen the institutional pillars of America’s democracy.

203. While Zuckerberg has commented that FB was as surprised as anyone by the
mammoth 2014 FB user’ information plunder,:in fact FB actually encouraged the
plundering by allowing numerous third parties unfettered access to its user information
repositories and its willfully lax approach to protecting the privacy of its user’s
information.

204. A 2011 FTC Complaint specifically references FB allowing third party unfettered
access to FB user’ information and convinced FB to sign a multi-count “Consent Decree”
to correct its deceptive privacy protection , which FB has, for the most part, willfully and
recklessly ignored.

205. During his testimony before the Senate Commerce and Judiciary Committees on
April 10, 2018 and testimony before the House Energy and Commerce Committee on April
11, 2018, Zuckerberg admitted that “[FB] didn’t take a broad enough view of [its]
responsibility [on information privacy] stating: “It was my mistake. And [’m sorry. I
started FB, I run it, and I’m responsible for what happens here.”

206. Zuckerberg committed to improve his company’s security, including the basic
responsibility of protecting the privacy of FB user’ information, which he entirely and

willfully failed to do.

45

Complaint Case #
Case 3:19-cv-04591-SK Document1 Filed 08/07/19 Page 47 of 91

207. In 2018, Senator Amy Klobuchar (D-Minn.) made it clear to Zuckerberg that
Congress disapproves of FB’s current privacy efforts. She stated: “I think we all agree that
what happened here was bad. You acknowledged it was a breach of trust. And the way I
explain it to my constituents is that if someone breaks into my apartment with the crowbar
and they take my stuff, it’s just like if the manager gave them the keys or if they didn’t
have any locks on the doors, it’s still a breach; it’s still a break in.” Todd Shields and
Vonnie Quinn, FB Could Be Fined Millions for Violating Consent Deal, Bloomberg News.
Mar. 29, 2018.

208. Similarly, Senator Catherine Cortez Masto questioned Zuckerberg on FB’s privacy
policies and on whether FB had violated the 2012 FTC “Consent Decree.”

209. There are eight counts of deceptive acts and practices in the November 2012 FTC
“Consent Decree” that bar FB from, among other things, any further deceptive privacy
claims.

210. And, most importantly, the FTC “Consent Decree” required FB to give its users
clear and conspicuous notice and to obtain affirmative express consent before sharing their

information with third parties.

211. Senator Cortez asked Zuckerberg, “That was part of the FTC “Consent Decree,”
correct?”
212. Zuckerberg answered: ” Senator, that sounds right to me.”

46

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 48 of 91

213. Continuing through his testimony before the U.S. Senate, Zuckerberg also admitted
that FB made a mistake in not following up with Cambridge Analytica in 2015 to ensure
the FB user’ information they plundered from FB was, in fact, deleted,

214. Zuckerberg also stated that he “clearly viewed it as a mistake that we didn’t inform
people” about the misappropriation of their information at that time, and also did not notify
the FTC in 2015, despite the 2012 “Consent Decree” to do so.

215. Despite FB’s lengthy and oft repeated privacy protection promises and a still active
FTC 2012 “Consent Decree” setting forth a number of FB information security obligations,
FB failed to prevent the aggregation of the information of millions of its users, thereby
exposing those users to potential unauthorized use of their information in the future. See
FTC press release, “Statement by the Acting Director of FTC’s Bureau of Consumer
Protection Regarding Reported Concerns about FB Privacy Practices”, Mar. 26, 2018 and
transcript of Zuckerberg’s U.S. Senate hearing, the Washington Post, Apr. 10, 2018.

216. Making the malfeasances of FB even worse, in the days after the 2016 U.S.
presidential elections, Zuckerberg dismissed as "crazy" any suggestion that disinformation,
misinformation, fake political propaganda and more broadcast by Russian intelligence
agents and operatives, the Trump Campaign Robert Mercer and others on FB could have
swayed the elections, a position the President maintains still.

217. Zuckerberg has since said he regrets making that and other comments, yet FB has
done little to fix its lax privacy protection measures to preclude the use of FB user’

information to unlawfully sway future elections, though it did block the political messages

47

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 49 of 91
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 50 of 91

of Senator Elizabeth Warren and continues to block Zimmerman from promoting his books
on FB, books that express political ideas very similar to those of Senator Warren’s and to
use FB for any purpose whatsoever.

218, Meanwhile Zimmerman’s FB “Friends” continue to communicate with him using
FB, but he is blocked from communicating with them.

219. FB is willfully engaged in censoring political speech on a highly selective basis,
lawful and non-violent political speech that is historically given the highest protection
under the First Amendment to the U.S. Constitution and numerous state constitutions,
including those of California and North Carolina is censored by FB, while that of Russian
operatives and terrorists is not.

220. In a self-serving but ineffectual effort to gain sympathy, while testifying before
Congress Zuckerberg said even his own FB user’ information was plundered.

221. Prior to his congressional testimony, Zuckerberg set up a war room at FB
headquarters and spent months preparing his congressional testimony, actions hardly
necessary if he was going to testify truthfully.

222. Not once has FB disclosed to Plaintiffs or possibly any other FB user just how often
and by whom Plaintiff's FB user’ information and that of their FB “Friends” was accessed
and/or collected and used by third parties, or how, if at all, FB would prevent and/or remedy
future domestic and foreign compromises and the further spread of already compromised

information of their FB user’ information.

48

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19. Page 51 of 91

223. What was disclosed are photos of Zuckerberg in Moscow on October 1, 2012 glad-
handing and smiling profusely as he hands Russian Prime Minister Dmitry Medvedev a T-
shirt.

224, Like many another huge organization that has faced the prospect of congressional
and regulatory agency investigations into its alleged unlawful activity, FB hired dozens of
expensive attorneys and lobbyists to arrange to dilute and/or thwart those congressional
and regulatory investigations. D.C. floats on a deep pool of cash, a commodity FB has
plenty of.

225. In an admission against interests, FB stated that those who plundered the
information of FB users would not face consequences from FB.

226. The chairman of the New York Times referred to Zuckerberg’s views regarding the
news of FB’s plundered user’ information as “a terrifyingly naive perspective that makes
my blood run cold and the CEO of NewsCorp said “We have entered into an era where the
pervasiveness of FB makes Standard Oil look like a corner gas station” and the editor-in-
chief of Wired magazine said: “News publishers have been reduced to sharecroppers on
FB’s massive industrial farm.”

227. Congressman David Cicilline stated: “No question that we have reached a tipping
point; we stand at the precipice of sacrificing the news organizations that are central to
uncovering corruption, holding the government and giant corporations accountable.”

228. Zuckerberg has admitted that it was his and FB’s actions and inactions that helped

allow the tens-of-millions of FB user’s Cambridge Analytica plundered information from

49

Complaint Case #
Case 3:19-cv-04591-SK Document1 Filed 08/07/19 Page 52 of 91

to rig the 2016 U.S. presidential elections against Secretary Clinton and in favor of the
President, actions and inaction coordinated with the Trump Campaign, Russian intelligence
agents and operatives, Robert Mercer and others, a form of cyberwarfare that is possibly
treasonous,

229. A New York State Attorney General joined with his Massachusetts counterpart in
her investigation into FB’s handling of FB user’ information stating that: “Consumers have
a right to know how their information is used and companies like FB have a fundamental
duty to protect their user’s information.”

230. There are all sorts of privacy protection obligations that FB promised to undertake
and then failed to undertake under the terms of the FTC 2012 “Consent Decree” and FB
faces heavy monetary fines and other penalties after a second (2018) FTC’s investigation
found that FB failed to address the numerous charges of misconduct set out the 2012 FTC
“Consent Decree” that FB agreed to remedy.,

231. In August 2019, the FTC fined FB $ 5 billion for its misconduct, less than one
month’s revenues and testament to the influence of the expensive attorneys and lobbyists
FB hired to defend it against the FTC’s charges.

232. FB has been aware of the misappropriation and misuse of FB user’ information
since at least 2010 and yet has done little to protect that information or notify FB users
whose information was sold or traded by FB or plundered by third parties, deceptive,
willful and reckless FB action and inaction that constitutes numerous violations of state

and federal laws dealing with compromised information.

50

Complaint Case #
Case 3:19-cv-04591-SK Document1 Filed 08/07/19 Page 53 of 91

233. Plaintiffs and countless other FB users trusted FB because FB’s tedious, non-
negotiable contract states: “You own all of the “... information you post on FB, and you
can control how it is shared through your privacy and application settings.” This and other
FB promises are willfully , intentionally deceptive, false and misleading. Quote, as above,
taken from FB “Terms of Service,” dated January 30, 2015. https://www.FB.com/terms.

234. FB’s “Terms of Service” includes hundreds of intentionally incomprehensible
pages that are universally unread or misunderstood by FB users.

235. Moreover, also without user consent, FB has repeatedly modified the “Terms of
Service” and other sections of its contract with its users to suit only its own purposes.

236. Between 2011 and 2012, Sandy Parakilas was the FB platform operations manager
responsible for policing the use of FB user’ information by third party application
developers and others.

237. IN 2011, Parakilas provided FB senior executives with a detailed presentation
outlining FB’s user information vulnerabilities. Certain of his warnings follow: “My
concerns were that all of the information that left FB servers to developers could not be
monitored by FB, so we had no idea what developers were doing with the information,”
Parakilas maintained, adding that “FB had “Terms of Service” and settings that people
didn’t read or understand and FB did not use its enforcement mechanisms, including audits
of external developers, to ensure information was not being misused.”

238. FB Defendants did nothing to address the Parakilas security warnings. See

https://www.washingtonpost.com/opinions/i-worked-at-FB-i-know-how-cambridge-

51

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 54 of 91

analytica-could-have-happened/2018/03/20/edc7ef8a-2bc4-
1le88ad6FBc50284fce8_story.html?utm_term=.faaca3c6d7b4.

239. “It has been painful watching,” Parakilas said, “...because I know that FB could
have prevented it.”

240. FB’s failure to adequately protect its FB user’ information is further documented
at https://www.theguardian.com/news/2018/mar/20/FB-information-cambridge-
analytica-sandy-parakilas.

241. To repeat, FB’s non-negotiable contract with its users’ states: “You own all of the
information you post on FB, and you can control how it is shared through your privacy and
application settings.”

242. Yet, FB intentionally breached this and other contractual provisions as alleged
herein. Thus, FB willfully, deceptively, recklessly and dangerously misled its users into
believing that FB would protect the privacy of their FB user’ information.

243. Explicit FB policy further prohibits “any action...that infringes or violates someone
else’s rights or otherwise violates the law.” However, as Parakilas later revealed, FB did
enforce its user information privacy protection policy.

244. By way of illustration, Parakilas described an infringement by a computer
application called Klout, which was creating unauthorized profiles of children.

245. Parakilas was tasked by FB with calling a Klout executive to ask whether it was

violating any FB policies because FB had no other way of verifying violations.

52

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 55 of 91
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 56 of 91

246. The Klout executive assured Parakilas it was not violating any FB policies and FB
took no further action with regard to the Klout violations.

247. In December 2015, the Guardian published an article that exposed the unauthorized
plunders of nearly a hundred million FB users by Cambridge Analytica on behalf of
Senator Ted Cruz’s 2016 presidential campaign. See https://www.theguardian.com/us-
news/2015/dec/1 1/senator-ted-cruz-president.-

248. The Cambridge Analytica plunders of FB user’ information was funded and
directed by Robert Mercer (a megadonor and informal advisor to the Trump Campaign)
and Steve Bannon (a former Trump Campaign and Trump administration senior political
strategist and advisor) to sabotage the 2016 U.S. election cycle.

249, For reasons as yet unknown, Bannon is cited over 100 times in the Special
Counsel’s redacted report, while Robert Mercer and his partner in unlawful political
conduct Rebecka Mercer are not so cited.

250. Upon reviewing FB’s request to delete the FB illicitly obtained user information,
Cambridge Analytica’ whistleblower Christopher Wylie said he was “...astonished by
FB’s lackluster response... All they asked me to do was tick a box on a form and post it
back.” = See https://www.theguardian.com/news/201 8/mar/17/information-war-
whistleblower-christopher-wylie-faceook-nix-bannon-trump.

251. On June 18, 2016, FB executive Andrew Bosworth defended FB’s aggressive
growth tactics, stating in a memo entitled The Ugly obtained by BuzzFeed that highlighted

many of FB’s questionable practices and elevated FB’s quest for infinite growth above all

53

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 57 of 91

else, even the security, privacy and safety of its users by stating: “We connect more people.
That can be bad if they make it negative. Maybe it costs a life by exposing someone to
bullies. Maybe someone dies in a terrorist attack coordinated on our tools. And we still
connect people. the ugly truth is that we believe in connecting people so deeply that
anything that allows us to connect more people more often is de facto good. It is perhaps
the only area where the metrics do tell the true story as far as we are concerned.” See
https://newsroom.FB.com/news/2018/03/suspending-cambridge-analytica/.

252. Given the cult of growth at any cost instigated by FB Defendants and as
documented in Bosworth’s memo, FB’s proposed remedial measures are grossly
inadequate as corrective measures to assure the protection of FB user’ information and
were announced only after Cambridge Analytica’s plunder of nearly a hundred million FB
user’s information made headlines and Congress and law enforcers began investigating
FB’s user’ information protection failures.

253. FB Defendants deceptive, willful and reckless actions and inactions caused
Plaintiffs to suffer, among other things, the following harms:

(1) Plaintiffs have zero control over their information or how that information is used by FB
and third parties.

(2) The value of Plaintiff ‘s FB user information has been diminished because it is no longer
private and is readily available to third parties throughout the world.

(3) Plaintiff's FB user’ information has been abused and misused by FB and is still

vulnerable to future abuse and misuse.

54

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 58 of 91

(4) There is no way Zimmerman can secure his FB user information or protect it from future
misuse and abuse because, among other reasons, FB has blocked Zimmerman from
accessing his information and his FB accounts and Zimmerman has not the means to
learn who has his FB user’ information or how it has been or will be used.

(5) Zimmerman has had his opportunity to participate in the political process diluted by
virtue of being improperly targeted with illegal propagandistic political messages in the
past and in the foreseeable future.

(6) Zimmerman has lost his opportunity to use the FB platform to support the candidates of
his choice among his FB user’ “Friends” and others.

(7) Zimmerman was unable follow his plan to market his books using FB because his
accounts were blocked by FB. |

(8) Zimmerman suffered and is still suffering monetary losses and significant emotional
distress from the sabotage of the 2016 U.S. presidential elections as willfully and
recklessly aided and abetted by FB.

(9) FB users and Zimmerman’s FB user’ “Friends” continue to communicate with him but
since Zimmerman’s FB accounts remain blocked, Zimmerman cannot communicate with
them.

254. Zimmerman, like many other FB users, had thousands of FB “Friends” and
intended to use the FB platform to support certain political candidates and as his primary

means to market his pro-democracy political books and his novel.

55

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 59 of 91

255. FB’s willful and reckless failure to adequately prevent the illegal course of
conduct herein alleged regarding the plunder of FB user’ information, including
Plaintiff's, leaves that information dangerously unprotected and open to further improper
and illegal use and abuse, such as identity theft and elections manipulation.

256. The access to FB user’ information granted by FB to third parties and plundered
from FB is extremely valuable. The names, email addresses, recovery email accounts,
telephone numbers, birthdates, passwords, security question answers, and other
information can all be used to gain unfettered access to a variety of Plaintiff's online
commercial, informational and other resources.

257. Identity thieves use plundered information to harm their victims through
embarrassment, blackmail, or harassment in person or online, or to commit other types of
fraud including obtaining ID cards or driver’s licenses, fraudulently obtaining tax returns
and refunds, and obtaining government benefits.

258. A presidential report on identity theft from 2008 states that: “In addition to the
losses that result when identity thieves fraudulently open accounts or misuse existing
accounts,...individual victims often suffer indirect financial costs, including the costs
incurred in both civil litigation initiated by creditors and in overcoming the many
obstacles they face in obtaining or retaining credit. Victims of non-financial identity theft,
for example, health-related or criminal record fraud, face other types of harm and

frustration.”

56

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 60 of 91

259. In addition to out-of-pocket expenses that can reach thousands of dollars for the
victims of new account identity theft, and the emotional toll identity theft can take, some
victims have to spend what can amount to a considerable amount of time and money to
repair the damage caused by the identity thieves.

260. For example, victims of identity theft must correct fraudulent information in their
credit reports and monitor their reports for future inaccuracies, close existing bank
accounts and open new ones, and dispute charges with individual creditors. See, the
President’s Identity Theft Task Force, Combating Identity Theft: A Strategic Plan,
Federal Trade Commission, 11 (April 2007),
http://www.ftc.gov/sites/default/files/documents/reports/ combating-identity-theft-
strategic-plan/; strategicplan.pdf.

261. The problems associated with identity theft are exacerbated by the fact that many
identity thieves will wait years before attempting to use the information they have
obtained. Indeed, Zimmerman will need to remain vigilant against unauthorized
information use for the rest of the limited time he has left.

262. Once plundered, FB user’ information can be used in a number of different ways,
including sale on the “Dark Web,” a heavily encrypted part of the Internet that makes it
difficult for authorities to detect the location or owners of a website.

263. The “Dark Web” is not indexed by Google and is only accessible using a Tor

browser (or similar tool), which aims to conceal user’s identities and online activity. The

57

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 61 of 91

“Dark Web” is notorious for hosting marketplaces selling illegal items such as weapons,
drugs, and plundered information.

264. Once someone buys plundered victim information, it is then used to gain
unfettered access to different areas of the victim’s digital life, including bank accounts,
Internet-based platforms and credit card details. During that process, other sensitive
information may be harvested from the victim’s accounts, as well as from those
belonging to family, friends, and colleagues.

265. In addition to the information it contains, a plundered FB account can be very
valuable to cyber criminals.

266. Since FB accounts are linked to myriad financial and non-financial accounts, a
plundered FB user’ account offers plunderers countless opportunities to ply their illegal
and harmful pursuits. See, Brian Hamrick, The Dark Web: A trip into the Underbelly of
the Internet, WLWT News (Feb. 9, 2017 8:51 PM), http://www. wlwt.com/article/the-dark-
web-a-trip-into-the-underbelly-of-the-Internet/8698419.

267. Adding to Plaintiffs fear that their information has been plundered by identity
thieves is the fact that none of FB’s alleged remedial actions included giving proper
notice to Plaintiffs that their FB user’ information may have been plundered.

268. Plaintiffs had been registered FB users with thousands of FB “Friends” for several
years before FB blocked their accounts and had provided FB their information as
consideration for the use of the FB platform and relied on FB’s contractual promises to

protect their information from access and use by third parties.

58

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 62 of 91

269. Plaintiffs have never consented to allowing FB or any third party to sell, trade or
allow unfettered access to their FB user’ information for political or any other purpose.

270. Plaintiffs believe they are among the millions of Americans whose FB user’
information was plundered by Cambridge Analytica.

271. Zimmerman has no way to learn how many information plunderers and non-
plunderers have had unfettered access to and collected for future use Plaintiff's FB user
information.

272. Zimmerman could not have been reasonably expected to know that FB’s stored
user’ information could be plundered, aggregated, targeted and then used for improper
and illegal purposes, including the sabotage of the 2016 U.S. presidential elections.

273. The Economist magazine reported in 2017 that: “The world’s most valuable
resource is no longer oil, but information.”

274. FB captured and stored information includes: person and company names and
addresses, hometowns; birthdates; gender; family connections; educational achievements;
email addresses; relationship statuses; work histories; personal and business interests;
hobbies, religious and political affiliations; phone numbers; dates and times of active
sessions on FB; dates and times and titles of advertisements ; connections with other FB
users and non-users; communications with other FB users, current and last locations;
attendance at events and social gatherings, stored credit card information, the people the
FB user’ is “Friends” with and/or follows, FB groups the FB user’ is a member of, a list

of Internet addresses where FB users have used while using their FB accounts, posts or

59

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 63 of 91

sites the FB user’ has liked, searches conducted by the FB user, photographs and videos
documenting all aspects of a FB user’s life and the lives of his “Friends” and family; and
their activity in FB-connected applications.

275, FB’s information storage repositories contain multiple quintillions of FB user’
and non-user’ information as amassed from billions of persons and businesses throughout
the world. One quintillion of information is the equivalent of all of the words ever uttered
since Adam and Eve first spoke in the “Garden of Eden.”

276. FB Defendants have schemed to monetize in various ways its vast store of FB
user’ and non-user information in conscious disregard for the contractual and
constitutional rights of its users and non-users and by so doing have inflicted enormous
damage on them and on Plaintiffs.

277. FB has successfully willfully misrepresented itself as an eleemosynary enterprise
that enables free communication among its users, when, in fact, it was selling and trading
strategically targeted unfettered access to FB stored user’ information to commercial and
political advertisers such as the Russian operatives and intelligence agents thirteen of
which remain indicted by the Special Counsel and fugitives from justice..

278. FB’s practice of selling targeted unfettered access to FB user’ information was an
willful FB business strategy designed and implemented by FB to increase FB revenues
and market power by monetizing its user’s information, a business strategy that proved
wildly successful and created huge incentives for FB to ignore the 2012 FTC “Consent

Decree” it had signed.

60

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 64 of 91

279. Additionally, FB collects user’ information from Instagram, Messenger and
Whatsapp, three other media/mobile applications that FB owns and manages, making it
impossible to assess how much FB user’ information has been sold or traded by FB and
plundered by third parties with and without FB’s knowledge and/or permission.

280. FB executives have admitted that third parties have used FB’s “Friend” search
function to plunder FB user’ information by submitting phone numbers or email
addresses they already have through FB’s search and account recovery, stating: “Given
the scale and sophistication of malevolent third party activity, we believe ‘most people’
on FB could have had their public profile scraped in this way.”

281, “Most people” on FB means that we’re talking about at least hundreds-of-millions
of FB users whose FB user’ information has been spirited away into countless third party
information repositories.

282. A vital feature in the rapid growth in the numbers of FB users is the false sense of
control FB users, including Plaintiffs, have been led by FB to believe they have over their
information.

283. FB’s privacy settings purport to offer FB users control over the dissemination of
various categories of their user’ information, whether it be privately with particular FB
users, or with all of their FB user’ “Friends”, or with “Friends” of FB “Friends”, or with
all FB users. See https://ww.cnbc.com/2018/04/04/FB-updates-its-terms-of-service-to-

include-messenger-instagram.html.

61

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 65 of 91

284. Thus, FB users reasonably expected that their information would only be
accessible to the extent they authorized such access. See
https://www.theatlantic.com/technology/archive/2018/04/most-people-on-FB-may-have-
had-their-accounts-scraped/557285/.

285. In reality, the information of FB users was not within the control of FB users, but
instead had been plundered by Cambridge Analytica (a foreign business entity funded
and directed by U.S. citizen Robert Mercer) and was used by FB, Russian intelligence
agents and operatives, the Trump Campaign, Robert Mercer and others who conspired to
and succeeded in sabotaging the 2016 U.S. presidential elections.

286. FB’s greed and quest for ever increasing profit and monopolistic market power
enabled third parties like Cambridge Analytica to unlawfully appropriate the FB user
information of nearly a 100 million FB users, information that was later used by FB,
Russian intelligence agents and operatives, the Trump Campaign, Robert Mercer and
others to successfully sabotage the 2016 U.S. presidential elections.

287. Beyond those FB’ efforts to undermine the fundamental constitutional right of
Zimmerman to vote in a free and fair elections, FB, Russian intelligence agents and
operatives, the Trump Campaign, Robert Mercer and others sought to and did
destabilized U.S. democratic institutions and the rule of law.

288. Zuckerberg has publicly admitted more than once that people share information
on FB because “.. they know their privacy is going to be protected. the security of

privacy allows FB users to freely engage and share their feel free to connect because

62

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 66 of 91

they know that their privacy is going to be protected.” See
https://www.cnbc.com/2018/04/03/zuckerberg-on-FB-and-privacy-before-cambridge-
analytica-scandal.html.

289. In the weeks leading up to the 2016 U.S. presidential election cycle, Roger
McNamee, one of FB’s most influential investors, sounded the alarm about the FB user’
information being accessed by and used by numerous authorized and unauthorized third
parties.

290. FB ignored McNamee’s concerns and it was not until other brave whistleblowers
came forward that FB finally acknowledged the Cambridge Analytica plunders of FB
user’ information.

291. Willfully ignoring the 2012 “Consent Decree” it had signed with the FTC, FB did
not provide any notice to its users, including Plaintiffs, of the user’ information breaches,
making injunctive relief particularly urgent.

292. FB has not only failed to provide any notice of the FB user’ information breaches
to its FB users, but instead has, until recently, much like the President’s oft repeated
denial that there were Russian intrusions in the 2016 U.S. presidential election cycle,
steadfastly denied there were breaches of its users’ information.

293. The FB user’ information breaches are far more egregious than the notorious
Equifax information breach because Equifax disseminated notice to its customers of the
information breach and provided a way to verify whether a particular consumer’s

information was plundered.

63

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 67 of 91

294. Instead, FB willfully suppressed information about the information breaches until
investigative reporters brought it to public attention, and even then FB did nothing much
to further inform its users that their information had been plundered or what FB or FB
users could do to protect themselves or how their plundered information could be used to
damage them. See https://economictimes.indiatimes.com/tech/Internet/information-
breach-claims-false-FB/articleshow/63353256.cms.

295. This action seeks to hold FB accountable for, among other things, their roles in
facilitating the sabotage of the 2016 U.S. presidential elections, for blocking Plaintiff’ s
FB accounts while allowing unfettered access to now indicted Russian intelligence agents
and operatives, the Trump Campaign, Cambridge Analytica, Robert Mercer and
numerous unnamed others to use FB to successfully sabotage the 2016 U.S. presidential
election cycle, for subjecting Plaintiffs to future identity theft and other nefarious
activities and for falsely inducing Plaintiffs to use the FB platform by contractually
promising to protect Plaintiff s FB user information.

296, FB obtains the lion’s share of its revenue from advertisers.

297. FB’s 2017 corporate financial statement lists one of the major risks to its business
as a “...decrease in user engagement, including time spent on our products.”

298. Another FB-stated major risk to FB’s business is the potential decline in “the
effectiveness of our strategic ad targeting and the degree to which users opt out of certain

types of ad targeting, including as a result of changes that enhance the user’s privacy.”

64

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 68 of 91

299, With regard to FB’s strategic ad targeting, FB is now legally bound to stop
advertisers from discriminating against people because of their race and other factors.

300. FB is now legally bound to never again allow those advertising on FB to
discriminate against Americans on the basis of race, national origin, religion, sexual
orientation and other protected categories, a widespread FB advertiser practice that the
State of Washington deemed “unlawful discrimination.”

301. The FB settlement with Washington State resulted from a two-year probe.
Because it is legally enforceable, the settlement holds FB to a higher standard than
previous commitments, which previously had been voluntary and ignored by FB. It also
expands the types of ads that will receive more enforcement from FB to include insurance
and “public accommodations”, two categories FB had never explicitly said were covered
under its anti-discrimination efforts,

302. The Washington State probe stemmed from reports in ProPublica, beginning in
2016, that found advertisers, using FB’s strategic micro-targeting tools, could conceal
housing ads from African American users and other minorities. Investigators in the
Attorney General’s office said that they tested the system by creating “20 fake ads" on
FB as part of their investigation in November and December 2017, touching everything
from nightclubs to employment opportunities, that “excluded one or more ethnic
minorities.”

303. After ProPublica’s investigation, FB said it would no longer let advertisers

strategically target ads for housing, credit offers and employment by “ethnic affinities,” a

65

Complaint Case #
Case 3:19-cv-04591-SK Document1 Filed 08/07/19 Page 69 of 91

category that the social network had created to enable businesses to reach minority
groups.

304. Even after the FB’s voluntary pledge, reports revealed that FB advertisers who
posted housing ads were still able to exclude people on the basis of race, calling into
question FB’s promise of stepped-up enforcement. FB’s ad system also automatically
approved housing ads that excluded mothers of high school kids, Jewish people and
Spanish speakers.

305. As a presidential candidate and then as President, Trump has lied to the American
people well over 10,000 times, including repeated denials of the Russian government’s
participation in the sabotage of the 2016 U.S. presidential elections, contravening the
U.S. National Security Intelligence Community and the Special Counsel’s report that has
made it clear that Russian covert operations made use of FB and other Internet-based
platforms in a successful effort to sabotage the 2016 U.S. presidential elections.

306. Russian trolls amassed hundreds of thousands, possibly millions, of American
followers on FB, targeted them during the 2016 U.S. presidential elections with a multi-
faceted campaign of anti-democratic political propaganda and pro-Trump anti-Clinton
advertisement, paid for it part with Russian rubles, while FB sat back observing the online
sabotage, profiting from it and actively participating in the sabotage by assigning FB
employees to the Trump Campaign’s San Antonio 100-person information processing
facility, where the Cambridge Analytica-created voter profiles of millions of American FB

users were used to help in the sabotage the 2016 U.S. presidential elections.

66

Complaint Case #
Case 3:19-cv-04591-SK Document1 Filed 08/07/19 Page 70 of 91

307. Plaintiff Zimmerman is an American citizen and veteran who voted in the 2016
U.S. presidential elections (primary and general) with the reasonable expectation that the
elections would be free and fair and not sabotaged by FB, Russian intelligence agents and
operatives, the Trump Campaign, Robert Mercer, Cambridge Analytica and others, and
that the privacy of his FB user’ information and that of his FB “Friends” would be
protected by FB and not used to help sabotage the 2016 U.S. presidential elections.

308. President Abraham Lincoln once said: “I see in the near future a crisis
approaching that unnerves me and causes me to tremble for the safety of my
country...corporations have been enthroned, an era of corruption in high places will
follow, and the money-power of the country will endeavor to prolong its reign by
working up the prejudices of the people until the wealth is aggregated in a few hands and
the republic is destroyed.”

309. These omniscient thoughts of President Lincoln are borrowed from a book of
poetry entitled Patriotic Poems of Freedom, written by Natasha H. in 2001, when she
was ten years old.

310. Corrupt foreign and domestic business entities, billionaires, political organizations
and individuals such as Robert Mercer, Mark Zuckerberg, Sheryl Sandberg, the Trump
Campaign and the Trump Organization and their numerous unnamed co-conspirators,
including Russian President Putin, Russian, Ukrainian and Balkan oligarchs and their
numerous agents and operatives are metastasizing, malignant cancers eating away at the

pillars of our democratic institutions.

67

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 71 of 91

311. Bending toward transparent justice, our democracy does so by force of law as
guided by our judiciary and supported by the grassroots efforts of “We the People.”

312. Every now and then Americans are confronted by pure evil in the form of
terrorists like Hitler, Stalin, bin-Laden and now a new form of evil, cyber-terrorists.

313. During the last week of August 2017, U.S. Secretary of Defense James “Mad
Dog” Mattis and U.S. Secretary of State Rex Tillerson condemned the President’s anti-
democratic values and actions, stating in effect that the President speaks for himself and
not for them, and not necessarily in America’s best interests, stopping just short of calling
the President’s words and actions those of a home-grown terrorist.

314. The President countered calling his self-appointed Secretary of State Rex

Tillerson “dumb as a rock,”

315. General Mattis, described the President’s understating of the world as that of "a
fifth or sixth grader."
316. At a White House meeting, the President’s former Chief of Staff, four-star

General John Kelly, said of the President: "He's an idiot. It's pointless to try to convince
him of anything. He's gone off the rails, we're in Crazytown. I don't even know why any
of us are here. This is the worst job I've ever had.

317. And the President's former personal lawyer John Dowd described the President as
"a fucking liar," telling the President he would end up in an "orange jump suit" if he gave
oral testimony to the Special Counsel’s investigation into Russian interference in the

2016 U.S. presidential elections.

68

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 72 of 91

318. In one numerous obstructions of justice, the President refused to give oral
testimony to the Special Counsel and declined to answer a preponderance of written
question proffered by the Special Counsel.

319. In addition to influencing our elections, invading our privacy, censoring our free
speech, actively working to defile our democratic institutions and ruining competitors
with its monopolistic practices and efforts to control consumer behavior, now FB wants
to introduce its own currency.

320. Following U.S. banking giant J.P Morgan Chase’s launch of cryptocurrency
JPMCoin, FB is planning to launch its own cryptocurrency in early 2020, allowing its

users to make digital payments in dozens of countries.

321. In 2018, FB asked U.S. banks to share detailed financial information about their
customers.
322. The FB created cryptocurrency, named GlobalCoin, would enable FB’s billions of

users to change dollars and other international currencies into its digital coins. The coins
could then be used to buy things on the Internet and in shops and other outlets, or to
transfer money without needing a bank account.

323. According to the BBC, Zuckerberg met the governor of the Bank of England,
Mark Carney, to discuss its cryptocurrency plans.

324. Zuckerberg has also discussed the cryptocurrency proposal, known as Project
Libra, with U.S. Treasury officials and is in talks with money transfer firms, including

Western Union.

69

Complaint Case #
~ Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 73 of 91

325. Zuckerberg told the FB’s developer conference: “TI believe it should be as easy to
send money to someone as it is to send a photo.”

326. In order to try to stabilize the digital currency the company is looking to peg its
value to a basket of established currencies, including the U.S. dollar, the euro and the
Japanese yen.

327. FB is also looking at paying its users fractions of a coin for activities such as
viewing FB ads and interacting with FB content related to online shopping.

328. However, experts believe that regulatory issues and FB’s poor track record on
data privacy and protection are likely to prove to be the biggest hurdles to making FB’s
cryptocurrency a success.

329. “FB is not regulated in the same way as banks are, and the cryptocurrency
industry is, [for the most part,] unregulated,” said Rebecca Harding, chief executive of
banking trade data analytics firm Coriolis Technologies.

330. The U.S. Senate Banking Committee wrote an open letter to Zuckerberg asking
how the currency would work, what consumer protection would be offered and how
information would be secured.

331. It emerged recently that FB is looking for funding to support the project and has
held talks with payments giants including Visa and Mastercard.

332. FB has been long expected to make a move in financial services, having hired the

former PayPal president David Marcus to run its messaging application in 2014.

70

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 74 of 91

333. Marcus, a board member of crypto exchange Coinbase, runs FB’s blockchain
initiatives, the technology on which cryptocurrencies run.

334. FB’s staff has already had unfettered access to hundreds of millions of FB user’
passwords and used them for nefarious purposes.

335. FB has admitted that it has not properly masked the passwords of hundreds of
millions of its users but had stored them as plain text in an internal database that could be
accessed unencrypted by its staff.

336. The fact that WhatsApp is owned by FB gives experts pause. Though there are as
yet no known major breaches of WhatsApp information since FB bought the application
in 2014, unlike some other encrypted messaging applications, including Signal,
WhatsApp stores the call times, location and other meta-information of its user’s chats,
which means they're held by FB.

337. WhatsApp co-founder Brian Acton, who sold WhatsApp to FB, suggested
everyone should delete their FB accounts because of FB’s many privacy scandals.

338. Left unchecked, FB will play a major role in continuing to spread the sort of
propagandistic disinformation, misinformation and propagandistic messaging and
advertising that breeds anti-democratic activity in the U.S. and an exponential increase in
violence as groups with opposing political views are thrown a steady diet of hate
messages broadcast on the FB platform.

339. Now facing numerous regulatory and prosecutorial investigations as well as

numerous public and private lawsuits as a result of violating its user’s privacy and free

71

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 75 of 91

speech rights and its monopolistic practices, FB’s recent SEC filing provides an
interesting look at just how serious FB is treating the recent round of federal and state
lawsuits as so significant they have disclosed them in the company’s quarterly SEC
report.

340. In a section of a FB SEC filing entitled “Legal Proceedings,” FB states:
“Beginning on March 20, 2018, multiple putative class actions and derivative actions
were filed in state and federal courts in the U.S. and elsewhere against us and certain of
our directors and officers alleging violations of securities laws, breach of fiduciary duties,
and other causes of action in connection with the misuse of certain data by a developer
that shared such data with third parties [...] the events surrounding this misuse of data
became the subject of U.S. Federal Trade Commission and other government inquiries in
the U.S., Europe, and other jurisdictions. Any such inquiries could subject us to
substantial fines and costs, divert resources and the attention of management from our
business, or adversely affect our business.”

341. However, willfully omitted from that FB statement are: FB’s corrupt for-profit
role in aiding and abetting Putin-led Russian operatives, the Trump Campaign,
Cambridge Analytica, Robert Mercer and others in the malicious cyber-sabotage of the
2016 U.S. presidential elections; that prosecution for such aiding and abetting could lead
to FB’s shutdown and/or huge penalties and the prospect of imprisonment of the major

U.S.-based FB executives involved of the 2016 malicious cyber-sabotage operations.

72

Complaint Case #
Case 3:19-cv-04591-SK Document1 Filed 08/07/19 Page 76 of 91 -

342. Using the technical and financial resources of FB, Cambridge Analytica, Robert
Mercer, the Trump Campaign and others unlawfully obtained Plaintiff's FB user’
information and that of their FB “Friends” from FB’s information repositories and used it
to strategically target propagandistic messaging, misinformation, disinformation, lies and
other fabrications over the FB platform to boost Trump’s candidacy and in so doing
directly, recklessly and unlawfully helped sabotage of the 2016 U.S. presidential
elections.

343. Proof that Americans who voted for Trump encountered propagandistic
messaging far more often than the general voting population follows.

344. When Trump supporters were asked if the future 2020 presidential election should
be postponed until the country can make sure that only eligible American citizens can
vote, would you support or oppose postponing the election? (1) A majority of the 650-
Trump-supporting Republicans surveyed said yes; (2) close to half thought the President
had won the popular vote, which he lost by millions of votes; (3) more than two-thirds
believed that millions of illegal immigrants had voted, which never happened; and (4)
that voter fraud happens regularly, when in fact voter fraud is extremely rare, but election
rigging by Russians to favor Trump is not. See Messing with the Enemy, Surviving in a
Social Media World of Hackers, Terrorists, Russians and Fake News by Clint Watts.

345. FB clawed its way to monopoly market power by fraudulently inducing billions of
people, including Plaintiffs, to use the FB platform, never realizing that FB’s offer of that

purportedly free service was not free because FB fraudulently intended to sell, trade and

73

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 77 of 91

otherwise make available to third parties Plaintiff's FB user’ information and that of
their FB “Friends,” and that FB’s contractual promises to protect Plaintiff's information
nothing but an outrageous and continuing lie.

346. Ultimately, Plaintiffs plundered FB user’ information and that of Plaintiff's FB
“Friends” would be used by FB, the Trump Campaign, Robert Mercer, Russian
intelligence agents and operatives and others to sabotage the 2016 U.S. presidential
elections and is now being used to rig the 2020 presidential elections.

347, Plaintiff had intended to use the FB platform for personal political
communications and to promote the sale of his political and non-political books.

348. But, FB blocked Plaintiff's unfettered access to his FB personal and business
accounts, making it impossible for Zimmerman to delete his information from FB’s
computer files, or to know how his information was being used by third parties, or to
market his books especially Fair Warning, The American Challenge, Common Sense and
political ideas using the FB platform or to respond to thousands of messages from his FB
“friends.”

349. Plaintiff Zimmerman alleges his FB accounts were blocked because his non-
violent progressive political views ran counter to those of FB,, who later showed their
anti-democratic political ideology when they, along with the Trump Campaign, Robert
Mercer, Russian intelligence agents and operatives and others sabotaged the 2016 U.S.

political elections in favor of candidate Trump.

74

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 78 of 91

350. FB was paid in part in rubles by Russian operatives and allowed those operatives
to broadcast hundreds of millions of propagandistic messages, mostly disinformation,
misinformation, lies and other fabrications that aggressively promoted the sale of anti-
democratic books and hate messaging to hundreds of millions of unsuspecting
prospective American voters.

351. It is unlikely that Plaintiffs will ever learn just how many third parties have
collected and have used their FB user’ information, or will use it in the future, or why FB
shut Plaintiffs’ accounts down while encouraging the unlawful propagandistic messaging
of Russian intelligence agents and operatives, Robert Mercer, the Trump Campaign and
others.

352. On or about May 21, 2018, FB began running ads on U.S. national television, and
possibly elsewhere, promising to take steps to protect the privacy of its user’s FB
information.

353. However, to date, these FB promises, like many other of FB’s prior promises,
were empty promises as FB has not taken any substantive steps to preclude Robert
Mercer or the Trump Campaign or Russian operatives or others from the future sabotage
of U.S. elections using the FB platform or from using already misappropriated FB user’
information for whatever future purposes they wish.

354. Two Russian cyberwarfare operatives described the effects of their cyberwarfare

activities stating: “The mass media today can stir up chaos and wreak havoc and

75

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 79 of 91

confusion in government and military management of any country and instill ideas of
violence, treachery, and immorality, and demoralize the public.

355. Put through this propagandistic onslaught, the U.S. armed forces and the public
generally will not be ready with active defenses.” See pp 136-137 in the Plot to Destroy
Democracy by Malcomb Nance.

356. Putin-led Russian intelligence agents and operatives make no distinction between
war and peace as they upped their cyberwarfare activities during the 2016 U.S.
presidential cycle and aggressively undertook and continue to undertake strategic
subversive tasks aimed at disorienting U.S. voters, sabotaging our elections and
destabilizing our governmental institutions and the rule of law.

357. FB Chief Security Officer Alex Stamos testified to Congress that Russian
propaganda and Robert Mercer’s far-right political ads were broadcast to approximately
150 million FB users during the 2016 U.S. presidential election cycle, most of which
were targeted at key swing states.

358. Stamos said he repeatedly confronted FB executives over the lack of security
protecting the FB platform and once told his FB security team that he explained to FB’s
top executives that FB has “the threat profile of a Northrop Grumman or a Raytheon or
another defense contractor, but we run our corporate network like a college campus.”

359. In 2010, the U.S. Supreme Court lifted restraints on how much money wealthy
donors such as Robert Mercer may spend to influence election outcomes, and by 2014 the

Mercer Foundation had distributed $70 million in donations, mainly to extremist right-

76

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 80 of 91

wing hate groups, a prime example of the utter destruction of the American foundational
principle, “one person, one vote.”

360. Robert Mercer, a reclusive, anti-establishment, extremist right-wing political
operative used his wealth and Cambridge Analytica to help candidate Trump win the
presidency in return for future presidential favors.

361. Mercer became co-CEO of hedge fund Renaissance Technologies LLC in
November 2009 just as the federal government began cracking down on abuses that had
contributed to the nation’s worst financial crisis since the Great Depression.

362. In 2010, the IRS issued a public memorandum warning hedge funds and banks
about using “basket options.” The memo said that hedge funds should pay taxes at a

capital gains rate.

363. Some hedge funds and banks stopped using “basket options,” but not Mercer’s
Renaissance.
364. In July 2014, Senator Carl Levin, Chairman of the Senate Investigations

Subcommittee and Senator John McCain, issued a report accusing Renaissance of a giant
tax dodge on hundreds of millions of option trades and in 2015 the IRS issued a notice to
Renaissance, stating that the world’s most profitable hedge fund owed at least 6.8 billion
dollars in back taxes.

365. Since then, Mercer has mounted relentless assaults on the IRS, on President

Barack Obama, on the SEC, on the Federal Reserve Bank, on the DOJ, on moderate

77

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 81 of 91

members of Congress, on presidential candidate Hillary Clinton and on governmental
regulations and agencies that negatively-impact Mercer’s energy investments.

366. Mercer has called the Civil Rights Act of 1964 a mistake and has voiced disdain
for other federal measures to protect the rights of African Americans and other
minorities.

367. The Mercer foundation gave nearly $11 million from 2011 to 2014 to the Media
Research Center, an advocacy group whose “sole mission,” according to its website,
“is to expose and neutralize the propaganda arm of the Left: the national news media.”

368. According to data from the Center for Responsive Politics, Mercer donated more
than $22 million to extremist right wing political candidates, while advocating the
abolition of the IRS and much of the federal government.

369. By 2016, Mercer was the leading multi-million-dollar Republican donor to
candidate Trump, which helped give Mercer a leading voice in the politics that have
impacted all Americans and America’s role as a world leader.

370. Some of Mercer’s projects sought to unseat his Republican moderates, such as
Senator John McCain, who became the target of negative ad campaigns during the 2016
U.S. primary presidential election cycle and also a target of extremely disrespectful
Trump tantrums that declared that McCain was no hero because he was captured and
draft dodger Trump said he didn’t like soldiers that were captured.

371, Meanwhile, Mercer‘s daughter Rebekah accumulated so much political clout she

has been credited with influencing Trump’s choices of several top advisors and

78

Complaint ~ Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 82 of 91

appointees, including Steve Bannon, Jeff Sessions, Kellyanne Conway and General
Michael Flynn, now a convicted felon.

372. In January 2017, Rebekah Mercer attended a private meeting in which she had
secret communications with Jay Clayton, who the President had appointed to chair the
SEC, the agency that regulates hedge funds.

373. The Mercers’ struggle with the IRS didn’t end with Trump’s election and

| Clayton’s appointment.

374, Richard Painter, chief White House ethics adviser under President George W.
Bush, said the optics surrounding the Mercers’ political connections and the IRS case
against Renaissance “are terrible. The guy’s [Mercer] got a big case in front of the IRS,”
said Painter, now a University of Minnesota law professor who is also vice chairman of
Citizens for Responsibility and Ethics in Washington. “He’s trying to put someone in
there who’s going to drop the case. Is President Trump going to succumb to that or is he
not? Are we going to have a commissioner of the IRS who aggressively enforces the law
and takes good cases to Tax Court or (somebody who) just throws away tax cases so
billionaires don’t have to pay their taxes and the rest of us can pay more taxes?”

375, On March 29, 2017, at least 30 conservative leaders, including a Heritage
Foundation representative, converged on the White House for an off-the-record meeting
with White House officials and pressed for a range of agendas, especially urging the
firing of IRS officials not sympathetic to the tax travails of Mercer’s Renaissance hedge

fund.

79

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 83 of 91

376. The meeting was organized by White House aide Paul Teller, who worked with
Rebekah Mercer on Senator Cruz’s failed 2016 Republican presidential primary
campaign, an effort that Mercer backed with $13.5 million in donations to an
independent, pro-Cruz super PAC freed of the usual contribution limits.

377. Robert Mercer then gave millions of dollars more to the super PAC when it

began to support candidate Trump.

VII. SERIOUS DANGERS INHERENT IN FB’S UNREGULATEDAND
UNACCOUNTABLE MONOPOLISTIC BUSINESS MODEL

378. Plaintiffs repeat and re-allege all preceding and following paragraphs as if fully set
forth herein.
379. FB has falsely promoted itself to its billions of registered users and non-users as

an egalitarian “social networking platform” when in fact FB is an authoritarian Internet-

based online advertising platform from which FB yearly derives over $60billion in

advertising and advertising related revenue.

FB uses its monopoly market and political power to advance its self-interested objectives

without concern to the harm it is causing.

380. Recently, the FTC and FB agreed on a $5 billion fine that would settle the FTC's

investigation into FB’s user privacy violations and other unlawful conduct.

381. FB reported $15 billion in revenue in a recent quarter, so the $5 billion fine would

amount to a mere one month's revenue.

80

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 84 of 91

382. The FTC voted 3-2 to approve the settlement this week, with three yes votes from
Republican commissioners and two no votes from Democrats, the Wall Street Journal
reported today.. Democrats on the commission were "pushing for tougher oversight," the
Journal reported.

383. "The matter has been moved to the Justice Department’s civil division, and it is
unclear how long it will take to finalize," the Journal reported. Justice Department
reviews are part of the FTC’s procedure but typically don’t change the outcome of an
FTC decision."

384. The settlement is expected to include other government restrictions on how FB
treats user privacy.

385. FTC officials have also discussed whether to hold Zuckerberg and Sandberg
personally accountable, including criminal charges.

386. The FTC investigation began in March 2018 after revelations that up to 87 million
users' information was improperly shared with Cambridge Analytica, a political
consulting firm that work on the 2016 Trump Campaign. The investigation focused on
whether FB violated the terms of its 2011 settlement with the FTC, which prohibited FB
from misrepresenting the privacy or security of user information and required FB to get
consumers’ express consent before making changes that override their privacy settings.

387. Two USS. Senators found the settlement lacking. "This reported $5 billion penalty
is barely a tap on the wrist, not even a slap," Senator Richard Blumenthal said in a

statement. "Such a financial punishment for purposeful, blatant illegality is chump

81

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 85 of 91

change for a company that makes tens of billions of dollars every year. Will FB be
compelled to alter its present, systematic abuse of privacy? Based on the reported
settlement, the answer is sadly, no."

388. Senator Ron Wyden agreed. "Despite Republicans’ promises to hold big tech
accountable, the FTC appears to have failed miserably at its best opportunity to do so,"
Wyden said. "No level of corporate fine can replace the necessity to hold Zuckerberg
personally responsible for the flagrant, repeated violations of Americans’ privacy. That
said, this reported fine is a mosquito bite to a corporation the size of FB."

389. FB has willfully failed to enforce its contractual promise to Plaintiffs to protect the
privacy of their FB user’ information and that of their FB “Friends” by selling and trading
that information to third parties and by allowing still other third parties free ,unfettered
access to that information to use in any way that they see fit.

390. Hundreds of millions of Americans use the FB platform for countless purposes
including advertising their goods and services, as an adjunct or alternate to email, to view
and/or promote news and to broadcast their personal opinions on every conceivable topic.

391, FB denied Plaintiffs unfettered access to their FB accounts for no expressed
legitimate reason but continued to allow their FB “Friends” and others to send them
messages and continued to amass, sell, trade, supplement and aggregate their FB user’
information.

392. On June 29, 2018, FB provided written responses to seven hundred questions put

to them by the U.S. House of Representatives. In providing answers to these questions, FB

82

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 86 of 91

identified certain of the types of information its collects, stores, supplements, aggregates,
sells and trades, including:

393. e Device attributes such as operating systems, hardware and software versions,
battery level, signal strength, available storage space, browser type, application and file
names and types, and plugins.

394. e Device operation information and behaviors performed on the device, such as
whether a window is foregrounded or backgrounded and mouse movements (used to
distinguish humans from bots).

395. e Unique device IDs, and other identifiers, such as from games, applications and
accounts people use, and family device IDs (or other identifiers unique to FB products
associated with the same device or account).

396. e Device signals and information about nearby Wi-Fi access points, beacons, and
cell towers.

397. e Information from device settings such as unfettered access to FB user’ GPS
locations, cameras and photos.

398. e Network and connection such as the name of user’s mobile operator or ISP,
language, time zone, mobile phone number, Internet provider address, connection speed
and, in some cases, information about other devices that are nearby or on user’s network,
so we can do things like help people stream a video.

399, e Cookie information stored on a FB user’s device, including cookie IDs and

settings.

83

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 87 of 91

400. FB has willfully and unlawfully allowed unfettered access to and sold or traded to
all sorts of third parties, application developers and device manufacturers unfettered access
to Plaintiff's FB user’ information and that of their FB “Friends” while denying Plaintiffs
the ability to change or delete that information.

401. An example of FB’s failure to enforce its contractual promise to protect from
access and use and sale by third parties came to light when it was discovered in the mid-
2010s that FB allowed a Cambridge University researcher unfettered access to FB user’
information from nearly a hundred million FB’s users and their FB “Friends,” one of many
FB willful, reckless and unlawful failures to protect the privacy of FB user’ information.

402. In 2014, that Cambridge University researcher entered into a contract with Robert
Mercer controlled Cambridge Analytica for the sale of the researcher’s plundered FB user’
information for approximately $$800,000.

403. The plundered FB user’ information was then repeatedly used by FB, the Trump
Campaign, Russian operatives, Cambridge Analytica, Robert Mercer and others in a
successful effort to sabotage the primary and general 2016 U.S. presidential elections in
favor of candidate Trump.

404. The unlawful and possibly treasonous conduct of, FB, the Trump Campaign,
Russian operatives, Cambridge Analytica, Robert Mercer and others could have been
thwarted had if FB had denied the Cambridge University researcher’s application to FB to

access and use FB-stored user’ information.

84

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 88 of 91

405. Cambridge Analytica received millions of dollars from the Trump Campaign and
other 2016 U.S. presidential candidates for the use of its plundered FB user’ information
and the technical services of Cambridge Analytica employees who became embedded
along with FB employees in Trump Campaign information processing facilities and
assisted in the Trump Campaign’s efforts to rig U.S. 2016 presidential elections in favor
of Trump.

406. FB also granted licenses to Blackberry and at least 52 other device manufacturers
that allowed the device manufacturers to integrate their devices with FB.

407. These integrations gave the device manufacturers through applications like
Blackberry’s “HUB unfettered access to unlimited quantities of FB user’ information,
leaving FB users with no control over how their information was accessed and then used
or sold or traded.

408. Even if FB users had denied such access, their denials were easily circumvented
with the full knowledge, consent and encouragement of FB.

409. FB’s willful misrepresentations to its users and failure to inform their users,
including Plaintiffs that their information was being compromised willfully and recklessly
deceived Plaintiffs and caused them monetary and emotional harm.

410. Using the plundered FB user’ information of nearly a hundred million Americans,
including that of the Plaintiffs, and thousands of emails plundered from the Democratic
National Committee (“DNC”) and the Democratic Congressional Campaign Committee

(“DCCC”), FB, working in concert with Russian intelligence agents and operatives, the

85

Complaint Case #
Case 3:19-cv-04591-SK Document1 Filed 08/07/19 Page 89 of 91

Trump Campaign, Cambridge Analytic, Robert Mercer and others successfully rigged the
2016 U.S. presidential elections in favor of candidate Trump.

411, Zimmerman is not a public official. or public figure, or a candidate for public office,
or a campaign official, or a personal advisor to any political candidate and did not expect
his FB user’ information or that of his FB “Friends” would become available to anyone
who wanted it to use for any purpose whatsoever.

412. To repeat, FB contractually promised Plaintiffs and billions of other registered FB

users that their FB user’ information would be protected from unauthorized access and use

by third parties.
413. Approximately 60% of Americans are or have been registered FB users.
414, FB has profited by tens of billions of dollars selling and trading FB user’

information and selling ads that were strategically targeted to exploit the personality traits
and other personal private information of Zimmerman and millions of other FB users.

415. The Trump Campaign spent at least $44 million on strategically targeted FB ads
from June 2016 to November 2016 and continues such targeted messaging on the FB
platform in its 2020 presidential reelection campaign.

416. Strategic ad targeting was used by Trump supporter and major donor Robert Mercer
to help sabotage the 2016 U.S. presidential election cycle.

417. Robert Mercer along with the President’s former senior advisor Steve Bannon,
controlled, Breitbart News, a publication that advances what the New York Times calls

“hate news” (a toxic mix of lies, white-supremacist content, and bullying that have inspired

86

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 90 of 91

attacks on Muslims and their mosques, gay people, women, African Americans and their
churches, Jewish people and their synagogues and others).

418, In 2016, employees of FB, the Trump Campaign, Cambridge Analytica and others
joined Trump’s senior advisor Jared Kushner in a San Antonio-based information
processing facility and deployed the voter profiles of millions of Americans plundered
from FB to successfully sabotage the 2016 U.S. presidential elections.

419. Kushner has been under investigation for his undisclosed contacts with Russian
ambassador Sergey Kislyak, the CEO of a U.S. sanctioned Russian bank and others.

420. FB announced that about 25% of the ads purchased by Russian operatives from FB
during the 2016 U. S. presidential elections were “geographically targeted," meaning that
they played primarily in swing states.

421. In a 2016 post-election interview, Kushner told Forbes magazine that he had been
keenly interested in FB's microtargeting capability. “I called somebody who works for one
of the technology companies that I work with, and I had them give me a tutorial on how to
use FB micro-targeting,” Kushner said. Adding, “We brought in Cambridge Analytica. I
called some of my friends from Silicon Valley who were some of the best digital marketers
in the world," Kushner said, "And I asked them how to scale this stuff... We basically
had to build a $400 million [voter targeting] operation with 1,500 people operating in 50
states.”

422. By willfully, recklessly and for profit abdicating its contractual responsibility to

protect the privacy of Plaintiffs FB user’ information from unauthorized and/or unlawful

87

Complaint Case #
Case 3:19-cv-04591-SK Document 1 Filed 08/07/19 Page 91 of 91

invasions of his privacy, FB willfully and recklessly allowed Cambridge Analytica and
numerous other third parties to plunder and use for unlawful purposes vast amounts of their

FB user’ information without FB user’ consent, including Plaintiff's.

VIII. FB’S USE OF ITS USERS’ INFORMATION AS AN EXTREMELY
VALUABLE ASSET WHEN NEGOTIATING DEALS WITH THIRD
PARTIES TO GAIN UNFETTERED ACCESS TO IT

423. Plaintiffs repeat and re-allege all preceding and following paragraphs as if fully
set forth herein.
424. According to some 4,000 pages of leaked FB documents spanning 2011 to 2015

obtained by NBC News, Zuckerberg supervised plans to consolidate FB’s ability to out-
compete competitors by treating its FB user’s information as an extremely valuable asset
when negotiating deals to gain unfettered access to it with third parties, while publicly
proclaiming to be protecting the privacy of that very same FB user’ information.

425. The leaked documents, which include emails, webchats, presentations,
spreadsheets and meeting summaries, show how FB, along with FB’s board of directors
and management team, found ways to tap FB’s trove of FB user’ information, including
information about FB “Friends,” relationships, photos and videos, as leverage over
companies it had partnered with.

426. In some cases, FB would reward favored FB partnered companies by giving them
unfettered access to the information of its users. In other cases, it would deny user-

information unfettered access to rival companies.

88

Complaint “ Case #
